Exhibit 10.4
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
EXECUTION
CONFIDENTIAL












LOAN AGREEMENT
Dated as of May 11, 2017
Between
HEALTHCARE ROYALTY PARTNERS III, L.P.,
as Lender,
and
ADAMAS PHARMA, LLC,
as Borrower














    
    





--------------------------------------------------------------------------------


        


TABLE OF CONTENTS
ARTICLE I.
CERTAIN DEFINITIONS
SECTION 1.01
DEFINITIONS
1


SECTION 1.02
RULES OF CONSTRUCTION
24


ARTICLE II.
THE LOAN; DISBURSEMENT; CERTAIN FEES
SECTION 2.01
INITIAL TRANCHE LOAN; SUBSEQUENT TRANCHE LOAN
25


SECTION 2.02
NOTICE OF BORROWING
26


SECTION 2.03
DISBURSEMENT AND BORROWING
26


SECTION 2.04
LOAN NOT REVOLVING
26


ARTICLE III.
REPAYMENT
SECTION 3.01
AMORTIZATION; MATURITY DATE
26


SECTION 3.02
MANDATORY PREPAYMENT; VOLUNTARY PREPAYMENT
27


SECTION 3.03
INCREASED COST
30


ARTICLE IV.
INTEREST; EXPENSES; MAKING OF PAYMENTS
SECTION 4.01
INTEREST RATE
31


SECTION 4.02
BLOCKED ACCOUNTS
32


SECTION 4.03
INTEREST ON LATE PAYMENTS
33


SECTION 4.04
INITIAL EXPENSES
33


SECTION 4.05
ADMINISTRATION AND ENFORCEMENT EXPENSES
33


SECTION 4.06
MAKING OF PAYMENTS
33


SECTION 4.07
SETOFF OR COUNTERCLAIM
33


SECTION 4.08
PAYMENT MECHANICS AND DISBURSEMENT ACCOUNT MANAGEMENT.
33


 
 
 



-i-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

Page




SECTION 4.09
MODE OF PAYMENT
35


SECTION 4.10
CURRENCY CONVERSION
35


ARTICLE V.
TAXES
SECTION 5.01
TAXES
35


SECTION 5.02
RECEIPT OF PAYMENT
38


SECTION 5.03
OTHER TAXES
38


SECTION 5.04
INDEMNIFICATION
38


SECTION 5.05
REGISTERED OBLIGATION
38


SECTION 5.06
TAX TREATMENT
39


ARTICLE VI.
CLOSING CONDITIONS
SECTION 6.01
CONDITIONS PRECEDENT TO THE INITIAL TRANCHE LOAN
39


SECTION 6.02
CONDITIONS PRECEDENT TO THE SUBSEQUENT TRANCHE LOAN
41


ARTICLE VII.
REPRESENTATIONS AND WARRANTIES
SECTION 7.01
REPRESENTATIONS AND WARRANTIES OF BORROWER
41


SECTION 7.02
REPRESENTATIONS AND WARRANTIES AS TO COMPANY, ETC.
48


SECTION 7.03
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
54


ARTICLE VIII.
AFFIRMATIVE COVENANTS
BORROWER COVENANTS AND AGREES WITH LENDER THAT, UNTIL PAYMENT IN FULL:
55


SECTION 8.01
MAINTENANCE OF EXISTENCE
55


SECTION 8.02
USE OF PROCEEDS
55


SECTION 8.03
FINANCIAL STATEMENTS AND INFORMATION
55


 
 
 



-ii-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

Page




SECTION 8.04
BOOKS AND RECORDS
57


SECTION 8.05
GOVERNMENTAL AUTHORIZATIONS
57


SECTION 8.06
COMPLIANCE WITH LAWS AND CONTRACTS
57


SECTION 8.07
PLAN ASSETS
58


SECTION 8.08
NOTICES
58


SECTION 8.09
PAYMENT OF TAXES; TAX STATUS OF BORROWER
59


SECTION 8.10
WAIVER OF STAY, EXTENSION OR USURY LAWS
59


SECTION 8.11
INTELLECTUAL PROPERTY
59


SECTION 8.12
SECURITY DOCUMENTS; FURTHER ASSURANCES
60


SECTION 8.13
INFORMATION REGARDING COLLATERAL
62


SECTION 8.14
ADDITIONAL COLLATERAL; NEW LICENSE ARRANGEMENT; COMMERCIALIZATION OF ADS-5102
62


SECTION 8.15
INVENTORY/SECOND SUPPLIER
63


ARTICLE IX.
NEGATIVE COVENANTS
BORROWER COVENANTS AND AGREES WITH LENDER THAT, UNTIL PAYMENT IN FULL:
64


SECTION 9.01
ACTIVITIES OF BORROWER
64


SECTION 9.02
MERGER; SALE OF ASSETS
65


SECTION 9.03
LIENS
66


SECTION 9.04
INVESTMENT COMPANY ACT
66


SECTION 9.05
LIMITATION ON ADDITIONAL INDEBTEDNESS
66


SECTION 9.06
LIMITATION ON TRANSACTIONS WITH CONTROLLED AFFILIATES
67


SECTION 9.07
ERISA
67


SECTION 9.08
DIVIDENDS AND DISTRIBUTIONS
67


 
 
 



-iii-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

Page




SECTION 9.09
ADVERSE EFFECT
67


ARTICLE X.
EVENTS OF DEFAULT
SECTION 10.01
EVENTS OF DEFAULT
67


SECTION 10.02
DEFAULT REMEDIES
67


SECTION 10.03
RIGHT OF SET-OFF; SHARING OF SET-OFF
68


SECTION 10.04
RIGHTS NOT EXCLUSIVE
69


ARTICLE XI.
INDEMNIFICATION
SECTION 11.01
FUNDING LOSSES
69


SECTION 11.02
OTHER LOSSES
69


SECTION 11.03
ASSUMPTION OF DEFENSE; SETTLEMENTS
70


ARTICLE XII.
MISCELLANEOUS
SECTION 12.01
ASSIGNMENTS
70


SECTION 12.02
SUCCESSORS AND ASSIGNS
71


SECTION 12.03
NOTICES
71


SECTION 12.04
ENTIRE AGREEMENT
73


SECTION 12.05
MODIFICATION
73


SECTION 12.06
NO DELAY; WAIVERS; ETC.
73


SECTION 12.07
SEVERABILITY
73


SECTION 12.08
DETERMINATIONS
73


SECTION 12.09
REPLACEMENT OF NOTE
73


SECTION 12.10
GOVERNING LAW
73


SECTION 12.11
JURISDICTION
73


 
 
 



-iv-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------

Page




SECTION 12.12
WAIVER OF JURY TRIAL
74


SECTION 12.13
WAIVER OF IMMUNITY
74


SECTION 12.14
COUNTERPARTS; DELIVERY
74


SECTION 12.15
LIMITATION ON RIGHTS OF OTHERS
74


SECTION 12.16
SURVIVAL
74


SECTION 12.17
CONFIDENTIALITY
74


SECTION 12.18
PATRIOT ACT NOTIFICATION
75







-v-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------






Exhibits
 
Exhibit A-1
Notice of Prepayment 
Exhibit B
Form of Security Agreement
Exhibit C-1
Form of Initial Tranche Note
Exhibit C-2
Form of Subsequent Tranche Note
Exhibit D-1
Form of Notice of Initial Tranche Borrowing
Exhibit D-2
Form of Notice of Subsequent Tranche Borrowing
Exhibit E
Basic Terms for Intercreditor Agreement
Exhibit F
Form of Contribution Agreement
Exhibit G
Form of Stock Pledge Agreement 
Exhibit H
Form of Assignment and Acceptance
Exhibit I
Form of Blocked Account Control Agreement (“Lending Control”)
Exhibit J
Form of Officer’s Certificate
Exhibits K
Forms of Tax Certificates

Schedules
 
Schedule 7.01
Patents
Schedule 7.01(k)
Commissions or broker’s fees
Schedule 7.01(n)(7)
Certain Claims
Schedule 7.01(p)
Material Contracts - Borrower
Schedule 7.02(j)
Commissions or broker’s fees
Schedule 7.02(n)
Material Contracts - Company
Schedule 7.02(aa)
Scheduled Indebtedness and liabilities
Schedule 7.02(bb)
Filing Office







-vi-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------






This LOAN AGREEMENT (this “Agreement”) dated as of May 11, 2017, is entered into
by and between the entities managed by HealthCare Royalty Partners III, L.P., as
lender (“Lender”), and ADAMAS PHARMA, LLC, a Delaware limited liability company,
as borrower (“Borrower”).
Capitalized terms not otherwise defined herein shall have the meanings set forth
in, or by reference in, Article I below.
RECITALS
WHEREAS, Borrower has requested that Lender make the Initial Tranche Loan to
Borrower on the Initial Funding Date and the Lender is willing to make the
Initial Tranche Loan on the Initial Funding Date, on the terms and subject to
the conditions set forth herein;
WHEREAS, Borrower and the Lender wish to set forth the terms for the Subsequent
Tranche Loan, in the event that the conditions precedent to the issuance of the
Subsequent Tranche Loan are satisfied on or before the Subsequent Tranche Loan
Availability Termination Date, on the terms and subject to the conditions set
forth herein;
NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by the Parties as follows:
Article I.
CERTAIN DEFINITIONS
Section 1.01    Definitions. As used herein:
“Account Bank” means JPMorgan Chase or such other bank or financial institution
approved by each of the Lender and Borrower.
“Accreted Principal” has the meaning set forth in Section 4.01(c).
“Adamas Intellectual Property” means (i) the “Adamas Patent Rights” and the
“Adamas Product Trademark Rights” (each as defined under the License Agreement)
and (ii) all Intellectual Property necessary for the use, sale, manufacture,
importation, marketing and Commercialization of ADS-5102.
“Additional Collateral” means all of Borrower’s right, title and interest in, to
and under, the following property, whether now owned or hereafter acquired:
(a)
the Collection Account and the Disbursement Account;

(b)
all rights (contractual and otherwise and whether constituting accounts,
contract rights, financial assets, cash, investment property or general
intangibles) arising under, connected with or in any way related to the
Collection Account and the Disbursement Account; and

(c)
all proceeds resulting from the assets described in the foregoing clauses (a)
and (b).



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





“ADS-5102” means, regardless of brand, mark or tradename under which marketed,
the extended release formulation of amantadine hydrochloride for the treatment
of levodopa-induced dyskinesia in patients with Parkinson’s disease, being
developed by the Company and, following the contribution of the Adamas
Intellectual Property pursuant to the Contribution Agreement, Borrower. ADS-5102
as used in the Transaction Documents includes (a) other amantadine hydrochloride
products developed now or in the future by the Company or Borrower for other
indications, and (b) any other product developed now or in the future by the
Company or Borrower covered by a Valid Claim in the Patent Rights assigned to
Borrower pursuant to the Contribution Agreement. ADS-5102 includes products [ *
].
“ADS-5102 Product Payment Amount” means, for each Calendar Quarter, an amount
equal to the Applicable Percentage multiplied by each of (a) in the U.S., the
Net Sales in such Calendar Quarter and (b) outside of the U.S., the Ex-U.S.
Borrower Consideration in such Calendar Quarter. For clarity, the Applicable
Percentage used to calculate the ADS-5102 Payment Amount for a given Calendar
Quarter will be based on the aggregate (x) Net Sales in the U.S. billed or
invoiced in such Calendar Quarter and all prior Calendar Quarters in the
applicable Calendar Year and (y) Ex-U.S. Borrower Consideration received by
Borrower in a given Calendar Quarter.
“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
another Person. For purposes of this definition, “control” means (a) in the case
of corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the stock or shares having the right to vote for the election of
directors, and (b) in the case of non-corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the equity interest with the power
to direct the management and policies of such non-corporate entities. Unless
otherwise stated, any usage of “Affiliate” herein means an Affiliate of Borrower
or as the context may require, the Company.
“Aggregate Accrual” has the meaning set forth in Section 3.02(a)(vi).
“Agreement” has the meaning set forth in the preamble hereto.
“Amortization Payments” means the principal payments of the Loans due under
Section 3.01(a) hereof.
“Amortization Start Date” has the meaning set forth in Section 3.01(a).
“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.
“Applicable Percentage” means a percentage equal to:
(i)     prior to the payment in full of the principal and Fixed Interest due on
the Loans, if the Lender has made the Subsequent Tranche Loan, the Applicable
Percentage will be equal to the highest of (A) 12.5%; (B) if the aggregate cash
amount received by the Lender on the Loan on the Interest Payment Date relating
to the Calendar Quarter ending on December 31, 2021 is not equal to or greater
than $[ * ], 17.5%; and (C) if the aggregate cash amount received


-2-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





by the Lender on the Loans on the Interest Payment Date relating to the Calendar
Quarter ending on December 31, 2022 is not equal to or greater than $[ * ],
22.5%; provided that if the aggregate cash amount received by the Lender on the
Loans on the Interest Payment Date relating to the Calendar Quarter ending on
June 30, 2023 is equal to or greater than $100,000,000, the Applicable
Percentage, if previously increased to 17.5% pursuant to the foregoing, shall
decrease to 12.5% on and after December 31, 2022; and
(ii)     after the payment in full of the principal and Fixed Interest due on
the Loans, 6.25%;
provided that, the Applicable Percentage under clause (i)(A) of this definition
shall increase on the first day of each calendar quarter commencing with January
1, 2018 and continuing until the earlier of September 30, 2018 or the Subsequent
Funding Date, by [ * ] for each such quarter, on a cumulative basis, and such
increased percentage shall be the Applicable Percentage for purposes of clause
(i)(A) thereafter.
“Assignee” means any other Person to which a Lender has assigned or is assigning
its rights and obligations hereunder, whether or in whole or in part.
“Assignment and Acceptance” means a written instrument of assignment in the form
set forth in Exhibit H, executed by and between the parties to an assignment
under Section 12.01 hereof.
“Bankruptcy Law” means Title 11 of the United States Code entitled “Bankruptcy”
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions (domestic or foreign) from time to time in effect and
affecting the rights of creditors generally.
“Bill of Sale” means the Bill of Sale and Assumption Agreement, dated the date
hereof, delivered by the Company to Borrower under the Contribution Agreement
with respect to the “Transferred Assets” (as such term is defined in the
Contribution Agreement).
“Blocked Account” means, collectively, any segregated deposit account
established and maintained at the Account Bank pursuant to a Blocked Account
Control Agreement, the Security Agreement and this Agreement.
“Blocked Account Control Agreement” means any agreement entered into by the
Account Bank, Borrower and the Lender substantially in the form attached hereto
as Exhibit I or as otherwise in form and substance reasonably satisfactory to
the Lender, pursuant to which, among other things, the Lender shall have control
over the Blocked Account within the meaning of Section 9-104 of the UCC.
“Borrower” shall have the meaning set forth in the preamble hereto.
“Borrower Account” means such account as designated by Borrower to the Lender in
writing from time to time into which the funds held in the Disbursement Account
that


-3-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





are not to be paid to Lender pursuant to this Agreement are transferred in
accordance with the terms of this Agreement.
“Borrower License” means, with respect to ADS-5102, any license or sublicense to
a Third Party (or any Third Party to whom any such Third Party has granted a
license or sublicense) to develop, have developed, make, have made, seek
Regulatory Approvals for, distribute, use, have used, import, sell, offer to
sell, have sold or otherwise Commercialize ADS-5102 for either an approved
indication or a novel indication, either as a monotherapy or as an element of a
fixed combination formulation product. In all cases, a Borrower License shall
include an obligation of the Third Party contractually to use Commercially
Reasonable and Diligent Efforts in the performance of the arrangement. For
clarity, agreements with vendors and service providers granting a license or
sublicense with respect to ADS-5102 in order to perform services for the benefit
of Borrower or its Affiliates but having no rights to sell, offer to sell, have
sold or otherwise Commercialize or distribute ADS-5102 shall not be deemed a
Borrower License.
“Borrower Licensee” means, with respect to ADS-5102, a Third Party with whom
Borrower or any Affiliate of Borrower has entered into a Borrower License. As
used in this Agreement, “Borrower Licensee” includes any Third Party to whom
Borrower or any Affiliate of Borrower has granted the right (or any Third Party
to whom any such Third Party has granted the right) to distribute ADS-5102;
provided that the applicable Third Party that has been granted such right has
the right to conduct, or the responsibility for, active sales force promotion of
ADS-5102 anywhere within its distribution territory. For clarity, Borrower
Licensee does not include Licensee (as defined below) unless and until such
time, if ever, as Licensee enters into a Borrower License.
“Borrower’s Organizational Documents” means the certificate of formation and
operating agreement (or similar documents) of Borrower or the functional
equivalent of the foregoing.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed.
“Calendar Quarter” means, for the first calendar quarter, the period beginning
on the Closing Date and ending on the last day of the calendar quarter in which
the Closing Date falls, and thereafter each successive period of three (3)
consecutive calendar months ending on March 31, June 30, September 30 or
December 31.
“Calendar Year” means (a) for the initial Calendar Year, the period beginning on
First Commercial Sale of ADS-5102 and ending on December 31 of the year in which
such First Commercial Sale occurs, (b) for each year after the initial Calendar
Year, each successive period beginning on January 1 and ending on December 31,
and (c) for the year during which this Agreement expires or terminates, the
period beginning on January 1 of the year in which the Agreement expires or
terminates and ending on the effective date of expiration or termination of the
Agreement.


-4-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





“Capital Stock” of any Person means any and all shares, interests, memberships,
ownership interest units, rights to purchase, warrants, options, participations
or other equivalents of or interests in (however designated) equity of such
Person, including any preferred stock, and including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of property of, such partnership,
and including, if such Person is a limited liability company, membership
interests and any other interest or participation that confers on a Person the
right to receive an interest in the profits and losses of, or distributions of
property of, such limited liability company, in each case whether outstanding on
the date hereof or issued after the date hereof, but excluding any Indebtedness
convertible into or exchangeable for such equity.
“Change of Control” means the acquisition by any Person or group (within the
meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange Act) (other than any
trustee or other fiduciary holding securities under an employee benefit plan of
Borrower or any entity controlled, directly or indirectly, by Borrower) of
direct or indirect beneficial ownership of any Capital Stock of Borrower, if
after such acquisition, such Person or group would be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of securities of Borrower representing more than fifty percent (50%)
of the combined voting power of Borrower’s then outstanding securities entitled
to vote generally in the election of directors.
“Closing Date” means May 11, 2017.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means the Additional Collateral, Included Product Payments, the
Adamas Intellectual Property, the right to receive the Quarterly Report, the
right to audit the records of the Licensee as described in Section 6.6(a) of the
License Agreement, the right to make claims against the Licensee for breach of
the License Agreement (other than indemnification claims pursuant to Section
10.1 of the License Agreement), the Contribution Agreement and, without
duplication, the Transferred Assets therewith, the Bill of Sale, all books and
records of Borrower that at any time evidence or contain information relating to
any of the foregoing or are otherwise necessary or helpful in the collection or
realization thereof, and all proceeds and products of the foregoing, but in no
event shall Collateral include any of the following: (i) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security interest in any such license, franchise, charter or
authorization is prohibited or restricted thereby (after giving effect to the
applicable anti-assignment provisions of the UCC or other Applicable Law), and
(ii) any license or agreement (or rights thereunder) to the extent that a grant
of a security interest therein would violate or invalidate such license or
agreement, result in a breach thereof or create a right of termination in favor
of any other party thereto (after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable Law).
“Collection Account” means the Blocked Account established and maintained at any
Account Bank solely for the purpose of receiving remittance of proceeds of
accounts receivable and royalty receivables of Borrower arising from sales of
ADS-5102 in the Territory


-5-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





and disbursement thereof as provided herein, and any successor Collection
Account entered into in accordance with Section 4.02 and the related Blocked
Account Control Agreement.
“Combination Product” means ADS-5102 that is comprised of or contains ADS-5102,
as applicable, in addition to one or more additional active ingredients (whether
co-formulated or co-packaged) that are neither ADS-5102, as applicable, nor
generic or other non-proprietary compositions of matter. Pharmaceutical dosage
form vehicles or delivery devices, adjuvants and excipients shall not be deemed
“active ingredients”.
“Commercialization” means, on a country-by-country basis, any and all activities
with respect to the distribution, marketing, detailing, promotion, selling and
securing of reimbursement of ADS-5102 in a country after Marketing Authorization
for ADS-5102 in that country has been obtained, which shall include, as
applicable, post-marketing approval studies, post-launch marketing, promoting,
detailing, marketing research, distributing, customer service, selling ADS-5102,
importing, exporting or transporting ADS-5102 for sale, and regulatory
compliance with respect to the foregoing. When used as a verb, “Commercialize”
means to engage in Commercialization.
“Commercially Reasonable and Diligent Efforts” means, with respect to the
efforts to be expended with respect to the Commercialization of ADS-5102 in any
regulatory jurisdiction, such efforts and resources normally used by a
reasonably prudent company in the biotechnology industry of a size comparable to
Borrower and its Affiliates, taken as a whole with respect to a pharmaceutical
product for which the same regulatory approval is held as that received from the
FDA in the United States with respect to ADS-5102, which pharmaceutical product
is owned or licensed in the same manner as ADS-5102, which pharmaceutical
product is at a similar stage in its product life and of similar market and
profit potential as ADS-5102, taking into account intellectual property
protection, efficacy, safety, approved labeling, the competitiveness of
alternative products in such jurisdiction, pricing/reimbursement for the
pharmaceutical product and the profitability of the pharmaceutical product, all
as measured by the facts and circumstances in existence at the time such efforts
are due.
“Company” means Adamas Pharmaceuticals, Inc., a Delaware corporation, which is
the direct sole parent of Borrower.
“Confidential Information” means any and all technical and non-technical
non-public information provided by either Party to the other (including, without
limitation, the Third Party confidential information and reports provided
pursuant to Section 4.08(d) and any notices or other information provided
pursuant to Section 8.08), either directly or indirectly, whether in graphic,
written, electronic or oral form, which by its context would reasonably be
deemed to be confidential, including without limitation information relating to
a Party’s revenues, net sales, costs, technology, products and services, and any
business, financial or customer information relating to a Party. The existence
and terms of this Agreement shall be deemed the Confidential Information of both
Parties. Confidential Information shall not include any information that a Party
can demonstrate was: (i) known to the general public at the time of its
disclosure to such Party or its Affiliates, or thereafter became generally known
to the general public, other than as a result of actions or omissions of the
receiving Party, its Affiliates, or anyone to whom the receiving Party or its
Affiliates disclosed such portion; (ii) known by the receiving Party or its


-6-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Affiliates prior to the date of disclosure by the disclosing Party; (iii)
disclosed to the receiving Party or its Affiliates on an unrestricted basis from
a source unrelated to the disclosing Party and not known by the receiving Party
or its Affiliates to be under a duty of confidentiality to the disclosing Party;
or (iv) independently developed by the receiving Party or its Affiliates by
personnel that did not use the Confidential Information of the disclosing Party
in connection with such development.
“Confidentiality Agreement” means that certain Confidentiality Agreement by and
between the Company and HealthCare Royalty Management, LLC, dated as January 20,
2017.
“Contract” means any agreement, contract, lease, commitment, license and other
arrangement that is legally binding.
“Contribution” means the sale, transfer, assignment, contribution and conveyance
of the Transferred Assets pursuant to the Contribution Agreement.
“Contribution Agreement” means the Contribution and Servicing Agreement, dated
as of the Closing Date, between the Company and Borrower, in the form of Exhibit
F hereto.
“Contributor Event of Default” has the meaning set forth in the Contribution
Agreement.
“Controlled Affiliate” with respect to any Person means any other Person
directly or indirectly controlling, controlled by or under common control with,
such Person. For the purposes of this Agreement, “control” (including, with
correlative meaning, the terms “controlling” and “controlled”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
“Default” means any condition or event which constitutes an Event of Default or
which, with the giving of notice or the lapse of time or both (in each case to
the extent described in the relevant sub-clauses of the definition of “Event of
Default”) would, unless cured or waived, become an Event of Default.
“Default Rate” means, for any period for which an amount is overdue, a rate per
annum equal for each day in such period to the lesser of (i) 2% plus the rate of
interest otherwise applicable to the Loans as provided in Section 4.01 and the
definition of “Fixed Interest” and (ii) the maximum rate of interest permitted
under Applicable Law.
“Deficiency Amount” has the meaning set forth in Section 4.01(c).
“Disbursement Account” means the Blocked Account established and maintained at
any Account Bank into which funds from the Collection Account are swept in
accordance with instructions provided by Borrower and approved by the Lender,
and any successor Disbursement Account entered into in accordance with Section
4.02 and the related Blocked Account Control Agreement.


-7-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





“Dispute(s)” means any opposition, interference, reexamination, injunction,
claim, suit, action, citation, summons, subpoena, hearing, inquiry,
investigation (by the International Trade Commission or otherwise), complaint,
arbitration, mediation, demand, decree or other dispute, disagreement,
proceeding, claim or inter partes review (other than standard patent prosecution
before a Patent Office).
“Disqualified Capital Stock” of any Person means any class of Capital Stock of
such Person that, by its terms, or by the terms of any related agreement or of
any security into which it is convertible, puttable or exchangeable, is, or upon
the happening of any event (other than a Change of Control) or the passage of
time would be, required to be redeemed by such Person, whether or not at the
option of the holder thereof, or matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, in whole or in part, on or prior to
the date which is 91 days after the Scheduled Maturity Date; provided, however,
that any class of Capital Stock of such Person that, by its terms, authorizes
such Person to satisfy in full its obligations with respect to the payment of
dividends or upon maturity, redemption (pursuant to a sinking fund or otherwise)
or repurchase thereof or otherwise by the delivery of Capital Stock that is not
Disqualified Capital Stock, and that is not convertible, puttable or
exchangeable for Disqualified Capital Stock or Indebtedness, will not be deemed
to be Disqualified Capital Stock so long as such Person satisfies its
obligations with respect thereto solely by the delivery of Capital Stock that is
not Disqualified Capital Stock.
“Dollars” or “$” means lawful money of the United States of America.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“Event of Default” means the occurrence of one or more of the following:
(a)    Borrower fails to pay any principal of the Loans within [ * ] Business
Days after the same becomes due and payable, whether on the Maturity Date or
otherwise (excluding any prepayment of principal of the Loans pursuant to
Section 3.02(b)).
(b)    Except as permitted by Section 4.01, Borrower fails to pay any interest
on the Loans (including, without limitation, Fixed Interest) or make payment of
any other amounts payable under this Agreement within [ * ] Business Days after
the same becomes due and payable.
(c)    Any representation or warranty of Borrower in any Loan Document to which
it is party or in any certificate delivered by Borrower in connection with the
Loan Documents to the Lender proves to have not been true and correct in all
material respects at the time it was made or deemed made (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect”), shall be true and correct in all respects); provided, that if
the consequences of the failure of such representation or warranty to be true
and correct can be cured, such failure continues for a period of [ * ] days
without such cure after the earlier of the date Borrower becomes aware of such
failure or the date the Lender provides Notice of such failure to Borrower.


-8-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(d)    Borrower fails to perform or observe any covenant or agreement contained
in Article IX (other than Section 9.03, which is covered under clause (e)
below).
(e)    Borrower fails to perform or observe any other covenant or agreement
contained in the Loan Documents to which it is a party (other than those
referred to in the preceding clauses of this definition) if such failure is not
remedied on or before the 30th day after Notice thereof from the Lender.
(f)    A Contributor Event of Default occurs and is continuing.
(g)    Borrower (i) fails to pay when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) any Indebtedness (other
than the Obligations hereunder) of [ * ] or more or (ii) fails to perform or
observe any covenant or agreement to be performed or observed by it contained in
any agreement or in any instrument evidencing any of its Indebtedness (other
than the Obligations hereunder) of [ * ] or more and, as a result of such
failure, any other party to that agreement or instrument is entitled to exercise
the right to accelerate the maturity of any Indebtedness thereunder.
(h)    Any uninsured judgment, decree or order in an amount in excess of [ * ]
shall be rendered against Borrower and either (i) enforcement proceedings shall
have been commenced upon such judgment, decree or order or (ii) such judgment,
decree or order shall not have been stayed or bonded pending appeal, vacated or
discharged, within thirty (30) days from entry.
(i)    An Insolvency Event shall occur.
(j)    (i) Any of the Loan Documents shall cease to be in full force and effect,
(ii) the validity or enforceability of any Loan Document is disaffirmed or
challenged in writing by Borrower, the Company or any of their respective
Affiliates, or by any Person (other than the Lender) asserting an interest in
any substantial portion of the Collateral and such written disaffirmation or
challenge is not withdrawn or disavowed by such Person within [ * ] after its
communication or Borrower has not brought appropriate proceedings for
declaratory or other relief negating such disaffirmation or challenge within [ *
] after such communication and has not obtained an order granting such relief
within [ * ] after commencement of such proceedings; provided that the foregoing
shall not apply to any patent infringement claims or abbreviated new drug
applications filed by any Person in respect of the Licensed Product or ADS 5102.
(k)    Borrower fails to perform or observe any covenant or agreement contained
in any Material Contract to which it is a party or any of Borrower’s
Organizational Documents, and such failure is not cured or waived within any
applicable grace period, and in the case of any provision in Borrower’s
Organizational Documents, if not cured, is not waived by the Lender, or any
Material Contract shall cease to be in full force and effect, and in the case of
any provision in a Material Contract, such failure to perform or observe results
in a termination of such Material Contract and any such failure, cessation or
termination could reasonably be expected to have a Material Adverse Effect.


-9-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(l)    The License Agreement is terminated or cancelled by the Licensee, in each
case prior to [ * ] and is not replaced in accordance with Section 8.14(b)
hereof within [ * ] years after such termination or cancellation.
(m)    Any security interest purported to be created by the Security Agreement
or shall cease to be in full force and effect, or shall cease to give the
rights, powers and privileges purported to be created and granted hereunder or
thereunder (including a perfected first priority security interest in and Lien
on substantially all of the Collateral (except as otherwise expressly provided
herein and therein)) in favor of the Lender pursuant hereto or thereto (other
than as a result of the failure by Lender of taking any action required to
maintain the perfection of such security interests), or shall be asserted by
Borrower not to be a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Agreement) security
interest in the Collateral.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.
“Excluded Taxes” means, with respect to any Lender, (i) any Taxes imposed on (or
measured by) net income (however denominated), branch profits Taxes, or any
franchise or similar Taxes imposed in lieu thereof, imposed by any Governmental
Authority, in each case (x) as a result of such Lender being organized under the
laws of, or having its principal office or its applicable lending office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(y) that are Other Connection Taxes, (ii) any U.S. federal withholding Tax
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or commitment pursuant to a law in effect on
the date on which (x) such Lender acquires such interest in the applicable Loan
or commitment or, if such Lender did not fund an applicable Loan pursuant to a
prior commitment, on the date such Lender acquires the applicable interest in
such Loan or (y) such Lender designates a new lending office, except in each
case to the extent that amounts with respect to such Taxes were payable pursuant
to Section 5.01 or Section 5.04 either to such Lender’s assignor immediately
before such Lender acquired such applicable interest in such Loan or commitment
(as applicable) or to such Lender immediately before it changed its lending
office, as applicable, (iii) any Tax that is attributable to such Lender’s
failure to comply with Section 5.01(b) and (iv) any tax withheld pursuant to
FATCA.
“Exploit” means, with respect to ADS-5102 or the Licensed Product, as
applicable, the development, process of seeking regulatory approval,
manufacture, use, sale, offer for sale (including marketing and promotion),
importation, distribution or other Commercialization; and “Exploitation” shall
have the correlative meaning.
“Ex-U.S. Borrower Consideration” means all payments received by Borrower, on a
gross basis without giving effect to any Taxes withheld thereon, on a country by
country basis with respect to ADS-5102 outside of the U.S., whether such payment
is (a) pursuant to any Borrower License in a country other than the U.S., or (b)
the result of Net Sales outside of the U.S. by Borrower or its Affiliates in any
country outside of the U.S. For clarity, “all payments” in this definition
includes any milestones, upfront or license fees, royalties or other similar


-10-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





consideration or amounts paid to Borrower that are not reimbursement for costs
incurred by Borrower pursuant to such Borrower License. By way of illustration
and without limitation, if Borrower receives a $90,000 milestone payment,
$10,000 in royalties and reimbursement of $5,000 in Patent prosecution costs
from a Third Party pursuant to a Borrower License in such Calendar Quarter and
the Applicable Percentage is 12.5%, then Lender shall receive 12.5% multiplied
by $100,000, or, $12,500 as Ex-U.S. Borrower Consideration for such Calendar
Quarter.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
Treasury regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
(or any amended or successor version described above), any intergovernmental
agreements (and any related treaty, non-U.S. law, regulation or other official
guidance) implementing any of the foregoing.
“FCPA” means the United States Foreign Corrupt Practices Act.
“FDA” means the United States Food and Drug Administration.
“FDA Approval” means the Company has received FDA approval with respect to its
Marketing Authorization filed in October 2016 for ADS-5102, the FDA having
previously designated ADS-5102 as an “Orphan Drug” and, by way of orphan-drug
exclusive approval under 21 C.F.R. §316,34, ADS-5102 is listed by the FDA as a
drug product with the Exclusivity Code “ODE” (Orphan Drug Exclusivity) in the
“Approved Drug Products with Therapeutic Equivalence Evaluations” listing (i.e.,
the “Orange Book”).
“Financial Statements” means, the consolidated balance sheets of the Company,
audited at December 31, 2016, December 31, 2015, December 31, 2014 and December
31, 2013 and the related consolidated statements of operations and comprehensive
loss, cash flows and changes in stockholders’ equity of the Company audited for
the years ended December 31, 2016, December 31, 2015, December 31, 2014 and
December 31, 2013, and the accompanying notes thereto, as filed within Forms
10-K and 10-Q with the SEC.
“First Commercial Sale” means, with respect to ADS-5102, the first arm’s-length
sale, transfer or disposition for value recognized as revenue under GAAP to a
Third Party of ADS-5102 in any country in the Territory after Marketing
Authorization for ADS-5102 has been obtained in such country; provided, that,
the following shall not constitute a First Commercial Sale: (i) any sale to an
Affiliate or Borrower Licensee unless the Affiliate or Borrower Licensee is the
ultimate end user of ADS-5102 or (ii) any sale, transfer or disposition not in
excess of cost for use of ADS-5102 in clinical trials, pre-clinical studies or
other research or development activities, or disposition or transfer of ADS-5102
for a bona fide charitable purpose.
“Fixed Interest” means interest with respect to the Loans, accruing with respect
to the outstanding principal balance thereof at a rate per annum equal to 11.0%.
“Foreign Lender” means any Lender which is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.


-11-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





“GAAP” means the generally accepted accounting principles in the United States
of America in effect from time to time; provided, that in the event such
principles change after January 2, 2018 in a manner which affects compliance
with this Agreement by Borrower (including without limitation in the
determination of payments in respect of the Included Product Payments), such
change shall be ignored for the purpose of determining such compliance.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government.
“Guarantee” or “Guaranty” means, as to any Person: (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part); or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.
“Included Product Payments” mean collectively the Included Royalty Interest and
the Revenue Interest.
“Included Royalty Interest” means , with respect to each Calendar Quarter, the
payments received during such Calendar Quarter in respect of the Royalty
Interest; provided that (i) [ * ] and (ii) [ * ].
“Indebtedness” with respect to any Person means (i) indebtedness pursuant to an
agreement or instrument involving or evidencing money borrowed, the advance of
credit, a conditional sale or a transfer with recourse or with an obligation to
repurchase (but excluding trade credit and accounts payable in the ordinary
course of business), (ii) any capitalized lease, (iii)  any obligations with
respect to Disqualified Capital Stock, (iv)  indebtedness of a third party
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on assets owned or acquired
by such Person, whether or not the indebtedness secured thereby has been assumed
(but only to the extent of such Lien), (v) net amounts owing pursuant to an
interest rate protection agreement, foreign currency exchange agreement or other
hedging arrangement, (vi) a reimbursement obligation under a letter of credit
issued for the account of such Person, or (vii) all Guarantees with respect to
Indebtedness of the types specified in clauses (i) through (vi) above of another
Person. For the avoidance of doubt, the Indebtedness of any Person shall include
the Indebtedness of any other


-12-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





entity to the extent such Person is directly liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and whether or not such Indemnitee is required by
Applicable Law to be involved therein, and any fees or expenses actually
incurred by Indemnitees in enforcing the indemnity provided herein), whether
direct, indirect or consequential, whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations), on common law or equitable
cause or on contract or otherwise, imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby
(including any enforcement of any of the Loan Documents (including any sale of,
collection from, or other realization upon any of the Collateral)).
“Indemnified Taxes” means all (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of
Borrower under any Loan Documents and (ii) Other Taxes.
“Indemnitee” means each Lender and its Affiliates and their respective officers,
partners, directors, trustees, employees, agents and controlling Persons.
“Initial Funding Date” means the date upon which the conditions precedent under
Section 6.01 have been satisfied to the satisfaction of the Lender.
“Initial Tranche Loan” has the meaning set forth in Section 2.01(a).
“Initial Tranche Loan Commitment” means the amount of $35,000,000.
“Initial Tranche Note” means the note, in the form attached hereto as Exhibit
C-1, issued by Borrower to the Lender evidencing the Initial Tranche Loan made
on the Initial Funding Date to Borrower and any replacement(s) thereof issued in
accordance with Section 12.09.
“Insolvency Event” means the occurrence of any of the following with respect to
Borrower or the Company:
(i)    (A) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (x) relief
in respect of Borrower or the Company, or of a substantial part of the property
of Borrower or the Company, under any Bankruptcy Law now or hereafter in effect,
(y) the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for Borrower or the Company for a substantial part of the
property of Borrower or the Company or (z) the winding-up or liquidation of
Borrower or the Company, which proceeding or petition


-13-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





shall continue undismissed for sixty (60) calendar days or (B) an order of a
court of competent jurisdiction approving or ordering any of the foregoing shall
be entered;
(ii)    Borrower or the Company shall (A) voluntarily commence any proceeding or
file any petition seeking relief under any Bankruptcy Law now or hereafter in
effect, (B) apply for the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official itself or for a substantial part
of its property, (C) fail to contest in a timely and appropriate manner any
proceeding or the filing of any petition described in clause (i) of this
definition, (D) file an answer admitting the material allegations of a petition
filed against it in any proceeding described in clause (i) of this definition,
(E) make a general assignment for the benefit of creditors or (F) wind up or
liquidate (except as permitted under this Agreement);
(iii)    Borrower or the Company shall take any action in furtherance of or for
the purpose of effecting, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i) or (ii) of this
definition; or
(iv)    Borrower or the Company shall become unable, admit in writing its
inability, or fail generally, to pay its debts as they become due.
“Intellectual Property” means all intellectual property, including but not
limited to patents, patent applications, trademarks, trademark applications and
know-how, necessary for the sale, manufacture, use, importation or marketing of
the Licensed Product or ADS-5102 that is owned or controlled (and if controlled,
only to the extent of control) by Borrower as of the Closing Date and during
term of this Agreement.
“Interest Payment Date” means, for each applicable Calendar Quarter, each
February 15, May 15, August 15 and November 15, or if any such day is not a
Business Day, on the next succeeding Business Day, beginning on August 15, 2017.
“Knowledge” means, with respect to Borrower or the Company, the actual
knowledge, after due inquiry, of the Chief Executive Officer, Chief Financial
Officer and Chief Business Officer and General Counsel of the Company, or to the
extent such officer does not exist, the actual knowledge of another person with
similar responsibility, regardless of title, of Borrower or the Company,
respectively, relating to a particular matter.
“Law” means any federal, state, local or foreign law, including common law, and
any regulation, rule, requirement, policy, judgment, order, writ, decree,
ruling, award, approval, authorization, consent, license, waiver, variance,
guideline or permit of, or any agreement with, any Governmental Authority.
“Lender” means Lender (as defined in the preamble hereto) and any assignee under
Section 13.01(b).
“Lender Account” means such account of the Lender maintained at such banking
institution as the Lender may specify in its discretion from time to time in
writing to Borrower at least five (5) Business Day prior to any Interest Payment
Date or other date on which payments are to be made to Lender pursuant to the
Loan Documents.


-14-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





“Lender Expense Amount” means [ * ].
“Licensed Product” means the “Product” as such term is defined in the License
Agreement, which Product is currently being marketed by Licensee under the
Licensee trade name of “Namzaric”.
“Licensee” means Forest Laboratories Holdings Limited, a corporation organized
under the laws of the Republic of Ireland, or any successor thereto, as Party to
the License Agreement.
“License Agreement” means the License Agreement, dated as of November 13, 2012,
by and between Licensee and the Company, together with such amendments or other
modifications attached thereto, in the form attached to a separate certificate
of the Company identifying the same as complete, as assigned, transferred and
contributed to Borrower pursuant to the Contribution Agreement.
“Lien” means any mortgage or deed of trust, pledge, hypothecation, lien, charge,
attachment, set-off, encumbrance or other security interest in the nature
thereof (including any conditional sale agreement, equipment trust agreement or
other title retention agreement, a lease with substantially the same economic
effect as any such agreement or a transfer or other restriction).
“Loans” means the Initial Tranche Loan, the Subsequent Tranche Loan (if any) and
the Accreted Principal (if any).
“Loan Documents” means this Agreement, the Initial Tranche Note, the Subsequent
Tranche Note (if any), the Security Agreement, the Stock Pledge Agreement, the
Contribution Agreement, the Bill of Sale, each Blocked Account Control Agreement
and all other documents delivered in connection therewith.
“Logistics Services Provider” means [ * ] or such other Third Party supply chain
logistics and financial services provider engaged by Borrower.
“Marketing Authorization” means, with respect to ADS-5102, the Regulatory
Approval required by Applicable Law to sell ADS-5102 in a country or region.
“Material Adverse Effect” means (a) an Insolvency Event, (b) a material adverse
change in the business, operations, properties, liabilities, results of
operations or condition (financial or other) of Borrower, taken as a whole; (c)
a material adverse effect on the validity or enforceability of the Loan
Documents taken as a whole or any material provision hereof or thereof; (d) a
material adverse effect on the ability of Borrower or the Company to consummate
the transactions contemplated by the Loan Documents, or on the ability of
Borrower or the Company to perform its obligations under the Loan Documents to
which it is a party, in each case, taken as a whole; or (e) a material adverse
effect on the rights or remedies of Lender under any of the Loan Documents,
taken as a whole.
“Material Contract” means any Contract to which Borrower, the Company, or a
Subsidiary of the Company, as the case may be in the context in which used, is a
party or any of


-15-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





the respective assets or properties of Borrower, the Company or such Subsidiary
are bound or committed (other than the Transaction Documents) and for which any
breach, violation, nonperformance or early cancellation could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Material Contracts as of the date hereof are identified on Schedules 7.01(p)
and 7.02(n).
“Material Contract Counterparty” means a counterparty to any Material Contract.
“Maturity Date” means the earlier of (i) the Scheduled Maturity Date and (ii)
the date of any prepayment in full of the Loans.
“Maximum Accrual” has the meaning set forth in Section 3.02(a)(vi).
“Maximum Lawful Rate” means the highest rate of interest permissible under
Applicable Law.
“Net Sales” means, with respect to ADS-5102, the gross amount billed or invoiced
or otherwise recognized as revenue by Borrower, its Affiliates or Borrower
Licensees in accordance with GAAP in respect of sales or other dispositions of
ADS-5102 in the Territory by Borrower, its Affiliates or Borrower Licensees (or
any permitted assignee or transferee hereunder) (but not including sales to an
Affiliate or Borrower Licensee unless the Affiliate or Borrower Licensee is the
ultimate end user of ADS-5102), less the following deductions to the extent
included in the gross amount billed or invoiced in respect of sales or other
dispositions of ADS-5102 or otherwise recognized or accrued by Borrower in
accordance with GAAP: (a) credits or allowances actually granted for damaged
products, returns or rejections of ADS-5102, or for retroactive price reductions
and billing errors or adjustments; (b) normal and customary trade and quantity
discounts, allowances and credits (including chargebacks); (c) excise taxes,
sales taxes, duties, VAT taxes and other taxes to the extent imposed upon and
paid directly with respect to the sales price, and a pro rata portion of
pharmaceutical excise taxes imposed on sales of pharmaceutical products as a
whole and not specific to ADS-5102 (such as those imposed by the U.S. Patient
Protection and Affordable Care Act of 2010, Pub. L. No. 111-148, as amended)
(and excluding in each case national or local taxes based on income); (d)
freight, postage, shipping, customs and shipping insurance expense and other
transportation charges directly related to the distribution of ADS-5102; (e)
distribution services agreement fees and other similar amounts allowed or paid
to Third Party distributors, including specialty distributors of ADS-5102;
(f) rebates made with respect to sales paid for by any Governmental Authority,
their agencies and purchasers and reimbursers, managed health care
organizations, or to trade customers; (g) the portion of administrative fees
paid during the relevant time period to group purchasing organizations or
pharmaceutical benefit managers or similar organizations relating to ADS-5102;
(h) any invoiced amounts that are not collected by Borrower, its Affiliates or
Borrower Licensees, including bad debts; and (i) any customary or similar
payments to the foregoing (a) – (h) that apply to the sale or disposition of
pharmaceutical products.
In the event that ADS-5102 is sold as part of a Combination Product, then Net
Sales for such Combination Product in a Calendar Quarter, for the purposes of
determining the applicable ADS-5102 Product Payment Amount and Included Product
Payments, respectively, to be paid, shall be calculated by multiplying the Net
Sales of the Combination Product in such Calendar


-16-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Quarter by the fraction: A divided by (A+B), in which A is the average selling
price of ADS-5102, as applicable, sold in substantial quantities comprising the
related Product as the sole therapeutically active ingredient in the applicable
country, and B is the average selling price of any product that is sold
separately in substantial quantities comprising the other therapeutically active
ingredients in such country, in each case during the accounting period in which
the sales of the Combination Product were made, or if no sales of ADS-5102, as
applicable, or product comprising the other active ingredients occurred during
such period, then such average selling prices as sold during the most recent
accounting period in which such sales did occur in such country.
If ADS-5102, as contained in such Combination Product, is not sold separately in
finished form in such country, Borrower and the Lender shall determine Net Sales
for ADS-5102 in such Calendar Quarter for the Combination Product by mutual
agreement based on the relative contribution of ADS-5102 and each such other
active ingredient in such Combination Product in accordance with the above
formula, and shall take into account in good faith any applicable allocations
and calculations that may have been made for the same period in other countries.
“New Arrangement” has the meaning set forth in Section 8.14(b).
“Note” means either or both of the Initial Tranche Note and the Subsequent
Tranche Note.
“Notice of Borrowing” means either or both of the Notice of Initial Tranche
Borrowing and the Notice of Subsequent Tranche Borrowing.
“Notice of Prepayment” means the notice of prepayment, in the form of Exhibit A
hereto.
“Notice of Initial Tranche Borrowing” means an irrevocable notice, substantially
in the form set forth in Exhibit D-1 to be given by Borrower to the Lender in
accordance with Section 2.02(a).
“Notice of Subsequent Tranche Borrowing” means an irrevocable notice,
substantially in the form set forth in Exhibit D-2 to be given by Borrower to
the Lender in accordance with Section 2.02(b).
“Notices” means, collectively, notices, consents, approvals, reports,
designations, requests, waivers, elections and other communications.
“Obligations” means, without duplication, the Loans, Fixed Interest and all
present and future Indebtedness, taxes, liabilities, obligations, covenants,
duties, and debts, owing by Borrower to the Lender, arising under or pursuant to
the Loan Documents, including all principal, interest, premium, charges,
expenses, fees and any other sums chargeable to Borrower hereunder and under the
other Loan Documents (and including any interest, fees and other charges that
would accrue but for the filing of a bankruptcy action with respect to Borrower,
whether or not such claim is allowed in such bankruptcy action).


-17-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





“Office” means, with respect to the Lender, its Stamford, Connecticut office,
and with respect to any other Lender, the office of such Lender designated as
its “Office” in an Assignment and Acceptance, or such other office as may be
otherwise designated in writing from time to time by such Lender to Borrower.
“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan, commitment or Loan Document).
“Other Taxes” has the meaning set forth in Section 5.03.
“Party” and “Parties” means the Lender and Borrower, individually and
collectively.
“Patent Office” means the respective patent office (foreign or domestic) for any
patent.
“Patent” means any and all issued patents and pending patent applications,
including without limitation, all provisional applications, substitutions,
continuations, continuations-in-part, divisions, and renewals, all letters
patent granted thereon, and all patents-of-addition, reissues, reexaminations
and extensions or restorations by existing or future extension or restoration
mechanisms (including regulatory extensions), and all supplementary protection
certificates, together with any foreign counterparts thereof anywhere, claiming
or covering the AD-5102 or the Licensed Product, or composition of matter,
formulation, or methods of manufacture or use thereof, that are issued or filed
on or after the date of this Agreement, including those identified in Schedule
7.01, in each such case, which are owned or controlled by, issued or licensed
to, licensed by, or hereafter acquired or licensed by, Borrower or any
Subsidiary.
“Patent Rights” means, collectively, with respect to a Person, all patents
issued or assigned to, and all patent applications and registrations made by,
such Person (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under Applicable Law with respect to
such Person’s use of any patents, (ii) inventions and improvements described and
claimed therein, (iii) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
“Patriot Act” means the USA Patriot Act, Public Law No. 107-56.


-18-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





“Payments” means due and owing payments of Amortization Payments (under Section
3.01(a) hereof) and Fixed Interest (under Section 4.01 hereof), including, in
each case any default, additional interest or prepayment premium charged
hereunder.
“Payment in Full” means the payment in full in good funds of the Loans and other
Obligations (other than contingent indemnification obligations for which such
claims have been reserved).
“Permitted Financing” means all Indebtedness and other obligations in respect
of: (a) any Permitted Financing Facility, (b) any interest rate, foreign
exchange or other commodity swap or hedge instruments, (c) any agreement
relating to, treasury, depositary and cash management services (including, for
the avoidance of doubt, credit cards, merchant cards, purchase cards and debit
cards) or automated clearinghouse transfer of funds, (d) any letters of credit,
banker’s acceptances or similar credit transaction and (e) all obligations of
other Persons of the type referred to in clauses (a), (b), (c) or (d) for the
payment of which Borrower or any of its Subsidiaries is responsible or liable as
a guarantor or surety.
“Permitted Financing Facility” means one or more (i) royalty sales, revenue
interest sales or other similar transactions (other than a sale of the Included
Product Payments); and (ii) indentures, debt facilities or commercial paper
facilities, providing for the issuance of notes, revolving credit loans, term
loans, receivables financing (including through the sale of receivables to
lenders or to special purpose entities formed to borrow from lenders against
such receivables), letters of credit, banker’s acceptances and/or similar
instruments, in each case under clauses (i) and (ii), as amended, supplemented,
modified, extended, restructured, renewed, refinanced, restated, replaced or
refunded in whole or in part from time to time.
“Permitted Financing Creditors” means the lenders and/or purchasers, and any
administrative agent, collateral agent, security agent or similar agent under
any Permitted Financing Facility.
“Permitted Liens” means:
(a)    Liens created in favor of the Lender pursuant to any Loan Document;
(b)    inchoate Liens for taxes not yet delinquent or Liens for taxes which are
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP;
(c)    Liens in respect of property of Borrower imposed by Applicable Law which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, distributors’,
wholesalers’, materialmen’s and mechanics’ liens and other similar Liens arising
in the ordinary course of business and secure payment obligations not yet
delinquent and which are not in the aggregate in an amount material in relation
to the value of the Included Product Payments;
(d)    (i) banker’s liens for collection or rights of set off or similar rights
and remedies as to deposit accounts or other funds maintained with depositary
institutions; provided that such deposit accounts or funds are not established
or deposited for the purpose of providing collateral


-19-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





for any Indebtedness and are not subject to restrictions on access by Borrower
in excess of those required by applicable banking regulations; and (ii)
customary liens incurred in the ordinary course of business to secure
obligations in respect of payment processing services, business credit card
programs, and netting services, overdrafts and related liabilities arising from
treasury, depositary and cash management services securing maximum amounts which
are not in the aggregate material in relation to the value of the Included
Product Payments;
(e)    Liens to secure any Permitted Financing;
(f)    any right, title or interest of a licensor or any restrictions imposed
under a license or sublicense to which Borrower is a party as licensee or
sublicensee;
(g)    (i) leases, subleases, licenses, or sublicenses of the assets or
properties of Borrower thereof, in each case entered into in the ordinary course
of business and not interfering in any material respect with the business of
Borrower, (ii) any license for the Commercialization of ADS-5102, and (iii) the
License Agreement and any New Arrangement or other license replacing the License
Agreement in accordance with Section 8.14(b);
(h)     Liens to secure surety, appeal and performance bonds, trade and
government contracts, regulatory or statutory obligations, banker’s acceptances
and other similar obligations not incurred in connection with the borrowing of
money, and attachment, judgment and other similar Liens arising in connection
with court proceedings so long as the enforcement of such Liens is effectively
stayed and the judgment claims secured thereby do not otherwise constitute an
Event of Default under clause (h) of the definition of “Event of Default”;
(i)    Liens on imported goods and related shipping documents in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of such goods in the ordinary
course of Borrower’s business;
(j)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(k)    Liens on cash collateral securing hedging agreements entered into for
bona fide hedging purposes in the ordinary course of business and not for
speculative purposes;
(l)     Liens arising from filing precautionary UCC financing statements
regarding leases;
(m)    Liens securing reimbursement obligations of the Borrower as account party
with respect to letters of credit issued for bona fide transactional purposes in
the ordinary course of business and cash-collateralized with funds other than
Included Product Payments; and
(n)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Borrower in the
ordinary course of business.
“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization,


-20-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Governmental Authority or any other legal entity, including public bodies,
whether acting in an individual, fiduciary or other capacity.
“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to the fiduciary responsibility provisions of
Title I of ERISA, (ii) plan (as defined in Section 4975(e)(1) of the Code)
subject to Section 4975 of the Code or (iii) entity whose underlying assets
include assets of any such employee benefit plan or plan by reason of the
investment by an employee benefit plan or plan in such entity.
“Pledged Account” has the meaning set forth under the Security Agreement, and
includes the Collection Account and the Disbursement Account.
“Prepayment Event Date” means the date of occurrence of a Prepayment Trigger or
the date fixed for a voluntary prepayment of the Loans pursuant to Section
3.02(a).
“Prepayment Trigger” means (i) the occurrence of any Event of Default and
(unless prohibited by operation of Law) the acceleration of the maturity of the
Loans or (ii) the occurence of a Change of Control.
“Proceeding” means an action or proceeding brought against a Party as a
defendant, for purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby.
“Purpose” has the meaning set forth in Section 12.17(a).
“Quarterly Payment Amounts” means, with respect to any Calendar Quarter, the
total of (a) the aggregate amount of Net Sales of ADS-5102 in the U.S. and (b)
the Ex-U.S. Borrower Consideration received by Borrower in such Calendar
Quarter.
“Quarterly Report” means, with respect to the relevant Calendar Quarter of
Borrower, the quarterly reports provided for under Section 6.5 of the License
Agreement for the period thereunder corresponding to such quarter, together with
relevant supporting documentation.
“Recipient” has the meaning set forth in Section 12.17(a).
“Register” means a record of ownership in which Borrower registers by book entry
the interests (including any rights to receive payment hereunder) of each Lender
in the Loans and any assignment of any such interest, obligation or right.
“Regulatory Agency” means a Governmental Authority with responsibility for the
regulation of the research, development, marketing or sale of drugs or
pharmaceuticals in any jurisdiction, including the FDA and the European
Medicines Agency.
“Regulatory Approval” means, with respect to a product or device in any country
or regulatory jurisdiction, all actions, approvals (including, where applicable,
pricing and reimbursement approval and schedule classifications), licenses,
registrations or authorizations of a Regulatory Agency necessary for the making,
manufacture, sale, offer for sale, distribution,


-21-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





import, export, promotion, marketing or other use of such product or device in
such country or jurisdiction.
“Regulatory Change” means (i) the adoption after the date hereof of any
applicable law, rule or regulation or any change therein after the date hereof,
or (ii) any change after the date hereof in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, either generally or as
effected through compliance with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency.
“Representative” means, with respect to any Person, directors, officers,
employees, agents, co-investors, advisors, potential investors, underwriters,
rating agencies, permitted assignees, sources of financing and trustees of such
Person.
“Revenue Interest” means all of Borrower’s rights, title and interest in and to
that portion of accounts receivable and royalty receivables arising out of sales
of ADS-5102 worldwide in an amount equal to the ADS-5102 Product Payment Amount
for each Calendar Quarter.
“ROW” means all the countries in the world outside of the United States.
“ROW First Sale Date” has the meaning set forth in Section 4.08(b).
“ROW Fraction” has the meaning set forth in Section 4.08(b), subject to annual
revisions pursuant to Section 4.08(c).
“Royalty Interest” means the royalties and other payments (together with the
right to receive such royalties and payments) payable to Borrower under Section
6.3 or Section 6.4 of the License Agreement (including in each case payments
constituting royalties, milestone payments, settlement payments, judgments,
securities, consideration or any other remuneration of any kind payable or
received in respect of, or in substitution or compensation for, or otherwise in
lieu of, such royalties under the License Agreement and all “accounts” (as such
term is defined in the New York Uniform Commercial Code) in respect of the
Royalty Interest evidencing or giving rise to any of the foregoing) relating to
Exploitation of the Licensed Product as provided in the License Agreement, and
any collections, recoveries, payments or other compensation made in lieu thereof
and any amounts paid or payable to Borrower and/or any of its Subsidiaries in
respect of such royalties pursuant to Section 365(n) of the United States
Bankruptcy Code derived from payments under the License Agreement since the
Closing Date.
“Royalty Tail” has the meaning set forth in Section 3.01(d).
“Scheduled Maturity Date” means December 31, 2026.
“SEC” means the United States Securities and Exchange Commission.
“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit B hereto, between the Lender and Borrower, securing the Obligations of
Borrower


-22-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





hereunder and the other Loan Documents, as supplemented by any amendments or
supplements thereto.
“Senior Officer” means (i) in the case of Borrower, the Managers and (ii) in the
case of the Company, the Chief Executive Officer or Chief Financial Officer.
“Set-off” means any right of set off, rescission, counterclaim, reduction,
deduction or defense.
“Stock Pledge Agreement” means the Pledge and Security Agreement, dated as of
the Closing Date, between the Company and the Lender, in the form of Exhibit G
hereto, pursuant to which the Capital Stock of Borrower is pledged to the
Lender.
“Subsequent Funding Date” means the date upon which the conditions precedent
under Section 6.02 have been satisfied to the satisfaction of the Lender, which
(subject to such satisfaction) shall be the date that is within fifteen Business
Days following receipt by the Lender of the Notice of Subsequent Tranche
Borrowing but which shall not be a date later than the Subsequent Tranche
Commitment Termination Date without the consent of the Lender in its sole
discretion.
“Subsequent Tranche Loan” has the meaning set forth in Section 2.01(b).
“Subsequent Tranche Loan Availability Termination Date” means October 31, 2018.
“Subsequent Tranche Loan Commitment” means the amount of $65,000,000.
“Subsequent Tranche Note” means the note, in the form attached hereto as Exhibit
C-2, issued by Borrower to the Lender evidencing the Subsequent Tranche Loan, if
made, on the Subsequent Funding Date to Borrower and any replacement(s) thereof
issued in accordance with Section 13.09.
“Subsidiary” means with respect to any Person any entity as to which such Person
directly or indirectly owns, controls or holds with power to vote fifty percent
(50%) or more of the outstanding voting securities of such entity.
“Surviving Person” means, with respect to any Person involved in or that makes
any disposition, the Person formed by or surviving such disposition or the
Person to which such disposition is made.
“Sweep Percentage” has the meaning set forth in Section 4.08(b).
“Taxes” means all present and future taxes, levies, duties, imposts, deductions,
charges, fees or withholdings, and all interest, penalties and other liabilities
with respect thereto, that are imposed by any Governmental Authority.
“Territory” means worldwide.
“Third Party” means any Person other than Borrower or its Affiliates.


-23-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





“Transaction Documents” means the Loan Documents and the Organizational
Documents.
“Transferred Assets” has the meaning set forth in the Contribution Agreement.
“U.S.” means the United States of America.
“UCC” means the Uniform Commercial Code as in effect from time to time in New
York; provided, that, if, with respect to any financing statement or by reason
of any provisions of Applicable Law, the perfection or the effect of perfection
or non-perfection of the security interest or any portion thereof granted
pursuant to the Loan Documents is governed by the Uniform Commercial Code as in
effect in a jurisdiction of the United States other than New York, then “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions of this Agreement and any financing
statement relating to such perfection or effect of perfection or non-perfection.
“Valid Claim” means, solely with respect to Patent Rights that claim or cover
the manufacture, use, sale, offer for sale or import ADS-5102 or the Licensed
Product, as applicable: (a) an issued claim of any issued Patent owned or
controlled by Borrower that has not expired, or been revoked, cancelled, become
abandoned or disclaimed, been declared invalid and/or unenforceable by a Patent
Office or a decision or judgment of a court or other appropriate body of
competent jurisdiction; and (b) a claim included in a pending Patent application
owned or controlled by Borrower that is being prosecuted in good faith and that
has not been cancelled, withdrawn from consideration, finally determined to be
unallowable by the Patent Office or applicable Governmental Authority (from
which no appeal is or can be taken), or abandoned or disclaimed; provided,
however, that, if a claim of a Patent application owned or controlled by
Borrower has been pending for more than [ * ], such claim will not constitute a
Valid Claim for the purposes of this Agreement unless and until a Patent issues
with such claim; provided, further, that, for purposes of the foregoing proviso,
any newly filed claim which claims essentially the same subject matter as any
earlier filed claim shall be considered pending for the same period of time as
such earlier filed claim has been pending.
Section 1.02    Rules of Construction. Unless the context otherwise requires, in
this Agreement:
(a)    An accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP.
(b)    Words of the masculine, feminine or neuter gender shall mean and include
the correlative words of other genders.
(c)    The definitions of terms shall apply equally to the singular and plural
forms of the terms defined.
(d)    The terms “include”, “including” and similar terms shall be construed as
if followed by the phrase “without limitation”.


-24-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(e)    Unless otherwise specified, references to an agreement or other document
include references to such agreement or document as from time to time amended,
restated, reformed, supplemented or otherwise modified in accordance with the
terms thereof (subject to any restrictions on such amendments, restatements,
reformations, supplements or modifications set forth herein or in any of the
other Transaction Documents) and include any annexes, exhibits and schedules
attached thereto.
(f)    References to any Applicable Law shall include such Applicable Law as
from time to time in effect, including any amendment, modification,
codification, replacement or reenactment thereof or any substitution therefor.
(g)    References to any Person shall be construed to include such Person’s
successors and permitted assigns (subject to any restrictions on assignment,
transfer or delegation set forth herein or in any of the other Transaction
Documents), and any reference to a Person in a particular capacity excludes such
Person in other capacities.
(h)    The word “will” shall be construed to have the same meaning and effect as
the word “shall”.
(i)    The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision hereof, and Article, Section and Exhibit references herein
are references to Articles and Sections of, and Exhibits to, this Agreement
unless otherwise specified.
(j)    In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.
(k)    Where any payment is to be made, any funds are to be applied or any
calculation is to be made under this Agreement on a day that is not a Business
Day, unless this Agreement otherwise provides, such payment shall be made, such
funds shall be applied and such calculation shall be made on the succeeding
Business Day, and payments shall be adjusted accordingly.
Article II.
THE LOAN; DISBURSEMENT; CERTAIN FEES
Section 2.01    Initial Tranche Loan; Subsequent Tranche Loan.
(a)    On the terms and subject to the conditions set forth herein, including
the conditions set forth in Section 6.01 hereof, the Lender shall make a loan
hereunder to Borrower in a principal amount equal to the Initial Tranche Loan
Commitment on the Initial Funding Date (the “Initial Tranche Loan”) and Borrower
shall accept and borrow such loan from the Lender.
(b)    On the terms and subject to the conditions set forth herein, including
the conditions set forth in Section 6.02 hereof, the Lender shall make a loan
hereunder to Borrower in a principal amount equal to the Subsequent Tranche Loan
Commitment on the Subsequent


-25-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Funding Date (the “Subsequent Tranche Loan”) and Borrower shall accept and
borrow such loan from the Lender.
Section 2.02    Notice of Borrowing.
(a)    Subject to Section 2.01(a), Borrower shall, simultaneously with the
execution and delivery of this Agreement by the Parties, deliver to the Lender a
Notice of Initial Tranche Borrowing, setting forth that Borrower will borrow a
principal amount equal to the Initial Tranche Loan Commitment on the Initial
Funding Date. The Initial Tranche Loan Commitment shall automatically terminate
upon disbursement of the Initial Tranche Loan on the Initial Funding Date.
(b)    Subject to Section 2.01(b), if FDA Approval shall have occurred on or
before the Subsequent Tranche Loan Availability Termination Date, Borrower
shall, not later than 5:00 PM (New York time) on or before the fifteenth (15th)
Business Day following the receipt of FDA Approval, deliver to the Lender a
Notice of Subsequent Tranche Borrowing. Only one Notice of Subsequent Tranche
Borrowing may be given by Borrower. No later than the fifteenth (15th) Business
Day following its receipt of the Notice of Subsequent Tranche Borrowing, the
Lender shall make the Subsequent Tranche Loan to Borrower. The availability of
the Subsequent Tranche Loan shall automatically terminate upon the earlier of
(i) funding of the Subsequent Tranche Loan on the Subsequent Funding Date and
(ii) fifteen (15) Business Days following the Subsequent Tranche Loan
Availability Termination Date.
Section 2.03    Disbursement and Borrowing. On the terms and subject to the
conditions set forth herein:
(a)    on the Initial Funding Date, the Lender shall wire transfer an amount
equal to (A) the Initial Tranche Loan Commitment, less (B) the Lender Expense
Amount, to the account of Borrower which Borrower shall have designated for such
purpose in the related Notice of Borrowing or a separate payment instruction, or
to Borrower’s order (i.e., the Initial Tranche Loan will be funded on a net
basis); and
(b)    on the Subsequent Funding Date, if any, the Lender shall wire transfer an
amount equal to the Subsequent Tranche Loan Commitment, to the account of
Borrower which Borrower shall have designated for such purpose in the related
Notice of Borrowing or a separate payment instruction, or to Borrower’s order.
Section 2.04    Loan Not Revolving. The Loans are not revolving in nature, and
any amount of the Loans repaid or prepaid may not be reborrowed.
Article III.
REPAYMENT
Section 3.01    Amortization; Maturity Date.
(a)    Except as otherwise expressly provided herein, on each Interest Payment
Date, commencing with the Interest Payment Date immediately following the ninth
full Calendar Quarter subsequent to the earlier of (i) the Subsequent Funding
Date and (ii) the Subsequent


-26-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Tranche Loan Availability Termination Date if the Subsequent Funding Date has
not occurred (such date, the “Amortization Start Date”), Borrower shall repay
principal on the Loans outstanding at par to the Lender Account in an amount
which is equal to the amount, if any, by which Included Product Payment for the
immediately preceding Calendar Quarter for such Interest Payment Date exceed
Fixed Interest accrued and payable on such Interest Payment Date (such amount,
the “Amortization Payment”).
(b)    If not earlier repaid in full, the unpaid balance of the outstanding
principal amount of the Loans, together with any accrued and unpaid interest,
and all other Obligations then outstanding, shall be due and payable in cash to
the Lender Account on the Maturity Date.
(c)    The outstanding principal balance of the Loans and any interest or
premium due with respect thereto shall be repayable solely from Included Product
Payments except (i) in connection with voluntary prepayment of the Loans
pursuant to Section 3.02(b) or Section 3.03, (ii) in connection with prepayments
required pursuant to Section 3.02(a)(vi), and (iii) following the occurrence of
a Prepayment Trigger, in connection with mandatory prepayments of the Loans.
(d)    Once the principal balance and Fixed Interest due on the Loans have been
repaid in full (other than as a result of any prepayment pursuant to Section
3.03), Borrower shall make payments of (i) in the U.S., the Applicable
Percentage of Net Sales in the U.S. and (ii) outside of the U.S., the Applicable
Percentage of Ex-U.S. Borrower Consideration (collectively, such payments, the
“Royalty Tail”) until cumulative cash payments of the principal, Fixed Interest
and Royalty Tail totaling $200,000,000 (or $70,000,000 if only the Initial
Tranche Loan has been made) have been received by Lender.
Section 3.02    Mandatory Prepayment; Voluntary Prepayment.
(a)    Mandatory Prepayment.
(i)    If any Prepayment Trigger occurs, then Lender may declare the outstanding
principal amount of the Loans plus any accrued and unpaid interest thereon to be
immediately due and payable hereunder, in whole but not in part, to the extent
permitted by law, together, if applicable, with any additional amounts due in
respect thereof pursuant to clause (ii) below, and all other Obligations then
outstanding together with all other amounts in respect thereof to the Lender
Account, and the provisions of this Section 3.02(a) shall apply.
(ii)    Any prepayment of the Loans pursuant to Section 3.02(a)(i) shall include
a prepayment premium in the amount indicated in the second column of the table
below (determined as of the Prepayment Event Date):


-27-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Prepayment Event Date
Prepayment Premium
During the 36-month period commencing on the Closing Date
[ * ]% of the outstanding principal balance of the Loans as of the Prepayment
Event Date
After the 36-month period, and through and including the end of the 48-month
period, following the Closing Date
[ * ]% of the outstanding principal balance of the Loans as of the Prepayment
Event Date
After the 48-month period, and through and including the end of the 60-month
period, following the Closing Date
[ * ]% of the outstanding principal balance of the Loans as of the Prepayment
Event Date
After the 60-month period, and through and including the end of the 72-month
period, following the Closing Date
[ * ]% of the outstanding principal balance of the Loans as of the Prepayment
Event Date
After the 72-month period following the Closing Date and thereafter
[ * ]% of the outstanding principal balance of the Loans as of the Prepayment
Event Date



(iii)    In addition to the amount in clause (ii) above, in connection with the
prepayment in full of the Loans outstanding, any unpaid amounts in respect of
such prepaid Loans not consisting of principal or Fixed Interest (i.e., any
unpaid amounts for indemnification, tax gross-up, default interest, expense
reimbursement and other amounts not consisting of principal or interest) shall
be immediately due and payable.
(iv)    The date of prepayment of the Loans and any other amounts due to Lender
under this Section 3.02(a), shall be a Business Day not more than 10 Business
Days following the date the Prepayment Trigger has occurred. Not less than 5
Business Days prior to such prepayment date, Borrower shall provide to Lender a
Notice of Prepayment showing the calculation of the amount to be prepaid and all
other amounts payable in connection therewith under this Section 3.02(a). Such
Notice of Prepayment shall constitute Borrower’s irrevocable commitment to
prepay the Loans outstanding and all such other amounts on such prepayment date.
(v)    Notwithstanding anything in this Agreement or in any other Loan Document
to the contrary, if a Loan shall remain outstanding after the fifth (5th)
anniversary of the initial issuance thereof and the aggregate amount that would
be includible in the gross income of a Lender with respect to a Loan (within the
meaning of Section 163(i) of the Code) for the periods ending on or before any
Interest Payment Date that occurs after such fifth (5th) anniversary (the
“Aggregate Accrual”) would otherwise exceed an amount equal to the sum of (i)
the aggregate amount of interest to be paid (within the meaning of Section 163
(i) of the Code) under such Loan on or before such Interest Payment Date, and
(ii) the product of (A) the issue price (as defined in Section 1273(b) of the
Code) of such Loan and (B) the yield to maturity (interpreted in accordance with
Section 163(i) of the code) of such Loan (such sum, the “Maximum Accrual”), then
the Borrower shall pay on each applicable Interest Payment Date occurring after
such fifth (5th) anniversary that portion of the outstanding principal amount of
such Loan necessary to prevent such Loan from constituting an “applicable high
yield discount obligation” within the meaning of Section 163(i) of the code, up
to an amount equal to the excess, if any, of the Aggregate Accrual over the
Maximum Accrual


-28-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(each such payment, the “AHYDO Payment”) and the amount of such AHYDO Payment
and any interest thereon shall be treated for U.S. federal income tax purposes
as an amount of interest to be paid (within the meaning of Section
163(i)(2)(B)(i) of the Code) under such Loan. This provision is intended to
prevent the Loans from being classified as “applicable high yield discount
obligations,” as defined in Section 163(i) of the Code, and shall be interpreted
consistently therewith.
(b)    Voluntary Prepayment.
(i)    Upon the occurrence of a Change of Control, or at any other time,
Borrower may prepay the outstanding principal amount of the Loans plus any
accrued and unpaid interest thereon, in whole but not in part, to the extent
permitted by law, together, if applicable, with any additional amounts due in
respect thereof pursuant to clause (ii) below, and all other Obligations then
outstanding together with all other amounts in respect thereof to the Lender
Account, and the provisions of this Section 3.02(b) shall apply.
(ii)    Any prepayment of the Loans pursuant to Section 3.02(b)(i) shall include
a prepayment premium equal to the amount indicated in the second column of the
table below (determined as of the Prepayment Event Date):
Prepayment Event Date
Prepayment Premium
During the 36-month period commencing on the Closing Date
[ * ]% of the outstanding principal balance of the Loans as of the Prepayment
Event Date
After the 36-month period, and through and including the end of the 48-month
period, following the Closing Date
[ * ]% of the outstanding principal balance of the Loans as of the Prepayment
Event Date
After the 48-month period, and through and including the end of the 60-month
period, following the Closing Date
[ * ]% of the outstanding principal balance of the Loans as of the Prepayment
Event Date
After the 60-month period, and through and including the end of the 72-month
period, following the Closing Date
[ * ]% of the outstanding principal balance of the Loans as of the Prepayment
Event Date
After the 72-month period following the Closing Date and thereafter
[ * ]% of the outstanding principal balance of the Loans as of the Prepayment
Event Date



(iii)    In addition to the amount in clause (ii) above, in connection with the
prepayment in full of the Loans outstanding, any unpaid amounts in respect of
such prepaid Loans not consisting of principal or Fixed Interest (i.e., any
unpaid amounts for indemnification, tax gross-up, default interest, expense
reimbursement and other amounts not consisting of principal or interest) shall
be immediately due and payable.
(iv)    The date of prepayment of the Loans and any other amounts due to Lender
under this Section 3.02(b), shall be a Business Day not more than 10 Business
Days


-29-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





following the date Borrower has provided to Lender a Notice of Prepayment
showing the calculation of the amount to be prepaid and all other amounts
payable in connection therewith under this Section 3.02(b). Such Notice of
Prepayment shall constitute Borrower’s irrevocable commitment to prepay the
Loans outstanding and all such other amounts on such prepayment date; provided,
however, that such Notice of Prepayment may state that such notice is
conditioned upon the effectiveness of any credit facilities or one or more other
events specified therein (including the occurrence of a Change of Control), in
which case such notice may be revoked by Borrower (by notice to the Lender on or
prior to the specified effective date) if such condition is not satisfied.
(v)    Concurrently with, or at any time from and after, the prepayment of the
Loans pursuant to this Section 3.02(b), Borrower may terminate the Royalty Tail
upon written notice to Lender by paying to the Lender Account an amount
sufficient to bring the cumulative cash payments of principal, Fixed Interest
and Royalty Tail up to a total of $200,000,000 (or $70,000,000 if only the
Initial Tranche Loan has been made) at the date of such payment.
Section 3.03    Increased Cost.    (a)    If any Regulatory Change occurs that
has or would have the effect of
(i)    imposing, modifying or deeming applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender;
(ii) subjecting the Lender to any Taxes (other than (A) Indemnified Taxes or (B)
Excluded Taxes) on the Loans, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
(iii)    imposing on the Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by the Lender;
and the result of any of the foregoing shall be to reduce the rate of return on
the capital of the Lender as a consequence of its obligations hereunder or
arising in connection herewith to a level below that which the Lender could have
achieved but for such introduction, change or compliance (taking into
consideration the policies of the Lender with respect to capital adequacy) by an
amount deemed by the Lender to be material, then from time to time, on the first
Interest Payment Date occurring at least thirty (30) days after demand by the
Lender (which demand shall be accompanied by a statement setting forth the basis
for such demand and a description of the computation of such demand), Borrower
shall pay directly to the Lender such additional amount or amounts as will
compensate the Lender for such reduction. The Lender will take such actions
reasonably requested by Borrower, at the expense of Borrower, if such actions
will avoid the need for, or reduce the amount of, such compensation and will
not, in the judgment of the Lender, be otherwise disadvantageous to it or
inconsistent with its internal policies and procedures. In no event will the
Lender be expected or required to monitor the occurrence of any of the events or
contingencies described in this Section 3.03(a). Notwithstanding the foregoing,
in no event shall Borrower be required to compensate the Lender pursuant to this
Section 3.03 for any amounts under this Section


-30-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





3.03 incurred more than one hundred-eighty (180) days prior to the date that the
Lender notifies Borrower of such amount and of the Lender’s intention to claim
compensation therefor.
(b)    In determining any amount provided for in this Section 3.03, the Lender
shall use commercially reasonable averaging and attribution methods. If the
Lender makes a claim under this Section, it shall submit to Borrower a
certificate setting forth the basis for such demand and a description of the
computation of such demand as to such additional or increased cost or reduction,
which certificate shall be conclusive absent manifest error.
(c)    If the Lender submits a demand to Borrower to pay any additional amounts
pursuant to this Section 3.03, Borrower may elect, in its sole discretion, to
prepay the Loans in full. Borrower shall notify the Lender in writing of such
election no later than thirty (30) days following its receipt of such demand and
shall specify in such notice the date upon which such prepayment shall be made
which shall not be later than sixty (60) days following the date of the Lender’s
demand. Prepayment pursuant to this Section 3.03 shall be made together with
interest accrued and unpaid on the Loans to date of prepayment and all other
amounts then payable to the Lender hereunder, but shall not be subject to any
prepayment amount pursuant to Section 3.02.
Article IV.
INTEREST; EXPENSES; MAKING OF PAYMENTS
Section 4.01    Interest Rate.
(a)     The outstanding principal amount of the Loans shall bear interest
consisting of Fixed Interest, which shall be paid in cash as provided in this
Section 4.01.
(b)    All interest hereunder in respect of Fixed Interest shall be computed on
the basis of a 360-day year of twelve 30-day months.
(c)    Except as otherwise expressly provided in Section 4.03, accrued and
unpaid Fixed Interest on the Loans shall be payable in cash by Borrower to the
Lender at the Lender Account in arrears on each Interest Payment Date; provided,
however, that with respect to each Interest Payment Date from the Closing Date
through and including the Amortization Start Date, if payments received with
respect to the Included Product Payments for the immediately preceding Calendar
Quarter for such Interest Payment Date are insufficient to pay all amounts of
Fixed Interest due on the Loans for such Interest Payment Date (any such
deficiency, the “Deficiency Amount”), then any such Deficiency Amount shall
increase the outstanding principal amount of the Loans by an amount equal to the
Deficiency Amount for the applicable Interest Payment Date (rounded up to the
nearest whole dollar) and the Lender shall be deemed to have made an additional
term loan in a principal amount equal to the aggregate amount of such Deficiency
Amount (such additional term loan, “Accreted Principal”). Accreted Principal
shall be deemed to be part of the Loans made to Borrowers for all purposes under
this Agreement, and the Loans shall bear interest on such increased principal
amount from and after the applicable Interest Payment Date in accordance with
this Section 4.01. In the event of any repayment or prepayment of the Loans
(including, without limitation, principal payments due under Section 3.01),
accrued and unpaid Fixed Interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment.


-31-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(d)    Fixed Interest on the Loans shall be payable solely from the Included
Product Payments, except (i) in connection with voluntary prepayment of the
Loans pursuant to Section 3.02(b) or Section 3.03, (ii) following the occurrence
of a Prepayment Trigger, to the extent of capital contributions made by the
Company in its sole discretion to fund full prepayment of the Loans, and (iii)
following the Amortization Start Date, at the election of Borrower, any other
funds available to Borrower; provided that in the case of this clause (iii), any
capital contributions by the Company shall be subject to the limitations thereon
set forth in the Contribution Agreement.
Section 4.02    Blocked Accounts
(a)    Within sixty (60) days of the Initial Funding Date or such later date as
the Parties may agree, (i) Borrower shall establish with the Account Bank the
Collection Account and the Disbursement Account; and (ii) the Parties shall
enter into Blocked Account Control Agreements with the Account Bank.
(b)    Borrower shall pay for all fees, expenses and charges of the Account Bank
pursuant to the terms of the Blocked Account Control Agreement by depositing
sufficient funds into the Collection Account when such fees, expenses and
charges are due.
(c)    Prior to the Payment in Full, Borrower shall have no right to terminate
the Blocked Accounts without the Lender’s prior written consent; provided that,
without Lender’s consent to the change of location of such accounts (provided
such location is in the United States), Borrower shall have the right from time
to time to establish a replacement Collection Account and a replacement
Disbursement Account with a replacement Account Bank, provided that such
replacement Account Bank entered into a Blocked Account Control Agreement with
respect to such replacement accounts effective no later than the date of
replacement, and Borrower instructs as required pursuant to Section 4.08(a)
Borrower Licensees and account debtors to make payments to such new accounts.
For purposes of this Agreement, any reference to the “Blocked Account Control
Agreement,” “Collection Account” or “Disbursement Account” shall refer to such
replacement Blocked Account Control Agreement, Collection Account, Disbursement
Account or Account Bank, as the context requires.
(d)    If requested by Borrower or any Permitted Financing Creditor (or agent or
representative thereof), Lender shall enter into an amended or replacement
Blocked Account Control Agreement that extends perfection in the Collection
Account and the Disbursement Account to the Permitted Financing Creditor, which
may be through “control” by the Lender over the payment interests under the
License Agreement in excess of the Royalty Interest on behalf of such Permitted
Financing Creditors for purposes of Section 9-104 of the UCC or other method of
control for such purposes reasonably acceptable to the Lender.
Section 4.03    Interest on Late Payments. -If any amount payable by Borrower to
the Lender hereunder is not paid when due (whether at stated maturity, by
acceleration or otherwise), interest shall accrue on any such unpaid amounts,
both before and after judgment during the period from and including the
applicable due date, to but excluding the day the overdue amount is paid in
full, at a rate per annum equal to the Default Rate. Interest accruing


-32-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





under this Section 4.03 shall be payable on demand of the Lender. For the
avoidance of doubt, Fixed Interest that is not paid in cash on the date due but
that is added to the principal amount of the Loans as Accreted Principal in
accordance with Section 4.01(c) shall accrue Fixed Interest from the date at
which it is incorporated as Accreted Principal and shall thereafter accrue
interest at the Default Rate in the event that the principal amount of the Loans
generally bears interest at the Default Rate.
Section 4.04    Initial Expenses. Borrower shall pay to the Lender, on the
Initial Funding Date as provided in Section 2.03, the Lender Expense Amount,
which shall serve as payment for confirmatory due diligence and legal
documentation expenses of the Lender associated with the execution and delivery
of this Agreement as of the Closing Date.
Section 4.05    Administration and Enforcement Expenses. Borrower shall promptly
reimburse the Lender on demand for all reasonable costs and expenses incurred by
the Lender (including the reasonable fees and expenses of one outside counsel to
the Lender) as a consequence of or in connection with any Default, Event of
Default, Prepayment Trigger or voluntary or mandatory prepayment of the Loans.
Section 4.06    Making of Payments. Notwithstanding anything to the contrary
contained herein, any Payment stated to be due hereunder or under any Note on a
given day in a specified month shall be made or shall end (as the case may be),
(i) if there is no such given day or corresponding day, on the last Business Day
of such month or (ii) if such given day or corresponding day is not a Business
Day, on the next succeeding Business Day.
Section 4.07    Setoff or Counterclaim. Each payment by Borrower under this
Agreement or under any Note shall be made without setoff or counterclaim. The
Lender shall have the right to set off any and all amounts owed by Borrower
and/or any of its Subsidiaries under this Agreement as provided in Section
10.03.
Section 4.08    Payment Mechanics and Disbursement Account Management.
(a)    (i) Within three (3) Business Days after the establishment of the
Disbursement Account (or such later date as reasonably acceptable to Lender),
Borrower shall deliver a written notice to the Licensee specifying the
assignment of the License Agreement to Borrower and instructions for payment
thereafter with respect to all payments that are due and payable to Borrower in
respect of or derived from the License Agreement (which notice and instructions
shall be in the form attached to the Contribution Agreement or otherwise
reasonably satisfactory to the Lender) and shall provide that Licensee is to
remit all amounts payable to Borrower in respect thereof to the Disbursement
Account, and (ii) commencing with the First Commercial Sale, Borrower shall
provide a similar notice and instructions directing, and shall use commercially
reasonable efforts to cause, all Borrower Licensees and account debtors with
respect to proceeds arising from sales of ADS 5102 by Borrower in the Territory
to remit all amounts payable to Borrower in respect thereof to the Disbursement
Account (in the case of Borrower Licensees) and the Collection Account (in the
case of account debtors); provided that in the case of proceeds of governmental
receivables arising out of sales of ADS-5102 in the United States may instead be
remitted to one or more other U.S.-based accounts, not subject to any liens
(other than any banker’s lien under Applicable Law), so long as such accounts
are


-33-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





subject to daily sweeps to the Collection Account. All proceeds and other funds
deposited into the Collection Account shall be verified and reconciled by the
Logistics Service Provider (or its agent) and any verified and reconciled funds
shall be swept to the Disbursement Account. Funds
in the Disbursement Account shall be disbursed to Borrower in accordance with
Section 4.08(b) and to the Lender in accordance with Section 4.08(c).
To the extent any such proceeds are paid directly to Borrower, Borrower shall
(i) remit to the Collection Account all such amounts within fifteen (15)
Business Days of receipt of any such funds, (ii) promptly instruct such Borrower
Licensee or account debtor in writing to remit any future payments to the
Collection Account (or other applicable account) and (iii) promptly provide to
Lender a copy of such notice.
(b)    At the option of Borrower, all amounts deposited in the Disbursement
Account during any Calendar Quarter in respect of the Royalty Interest in excess
of the Included Royalty Interest may be disbursed to the Borrower Account at
such times as directed by Borrower. In addition, on a monthly basis, Borrower
may direct the disbursement of amounts deposited in the Disbursement Account for
any month equal to the sum of (1) the aggregate Net Sales for such month in
respect of Net Sales multiplied by the Sweep Percentage (as defined below), plus
(2) the aggregate amounts deposited during such month in respect of Ex-US
Borrower Licensee Consideration multiplied by the Sweep Percentage. If Borrower
elects to require a monthly sweep, Borrower shall provide the Account Bank
notice no more frequently than monthly of such amount to be disbursed to the
Borrower Account pursuant to this Section 4.08(b). On or prior to each Interest
Payment Date, Borrower shall deliver to the Lender a written reconciliation of
the amount deposited in the Disbursement Account on each day of the applicable
Calendar Quarter and the amount of Royalty Interest and other amounts disbursed
to Borrower.
The “Sweep Percentage” shall be equal to the following:
(100% - (the Applicable Percentage + 1.0%))
(c)    No later than each Interest Payment Date, Borrower shall provide to
Lender the reports relating to Quarterly Payment Amounts and calculation of the
Revenue Interests required under Section 8.03(f). On each Interest Payment Date,
Borrower shall instruct the Account Bank to disburse from the Disbursement
Account, in the following order of priority, as follows:
(i)    First, to the Lender Account:
(A)
prior to the Amortization Start Date, an amount equal to the least of (1) the
funds on deposit in the Disbursement Account, (2) Included Product Payments for
the immediately preceding Calendar Quarter, and (3) the Fixed Interest for such
Interest Payment Date; or

(B)
on and after the Amortization Start Date, an amount equal to the lesser of (1)
the funds on deposit in the Disbursement Account, and



-34-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(2) the sum of the Fixed Interest for such Interest Payment Date, plus any
additional amounts payable pursuant to Section 3.02(a)(v) plus the Amortization
Payment for such Interest Payment Date; and
(ii)    Second, to the Lender Account, if, on and after the Amortization Start
Date, the amount disbursed to the Lender Account pursuant to Section 4.08(c)(i)
above is less than the Payments to which Lender is entitled for the relevant
Calendar Quarter until such disbursements equal the amount of such shortfall;
and
(iii)    Third, to the Borrower Account an amount equal to the lesser of (A) the
funds on deposit in the Disbursement Account as of the end of the immediately
preceding Calendar Quarter, and (B) an amount equal to the amount deposited in
the Disbursement Account during the immediately preceding Calendar Quarter,
minus the amounts disbursed for such Calendar Quarter pursuant to Section
4.08(c)(i) and (ii) above, minus any amounts disbursed to the Borrower Account
during such Calendar Quarter.
(d)    Upon any disbursement of any funds from the Disbursement Account to the
Borrower Account, any security interest hereunder or under the other Loan
Documents granted in Borrower’s right, title and interest in, to and under such
funds shall be automatically released and terminated.
Section 4.09    Mode of Payment. All payments made by a Party hereunder shall be
made by deposit of Dollars by wire transfer in immediately available funds into
the applicable account.
Section 4.10    Currency Conversion. All payments received as part of the
Included Product Payments that are not received in Dollars shall be converted to
Dollars on the same basis and utilizing the same methodology for amounts thereof
payable to Borrower and amounts thereof payable to Lender. The costs of any
currency conversion shall be paid solely by Borrower.
Article V.
TAXES
Section 5.01    Taxes.
(a)    Except as otherwise required by Applicable Law, any and all payments by
Borrower under this Agreement or any other Loan Document (including payments
with respect to the Loan) shall be made free and clear of and without deduction
for any and all present and future Taxes. If Borrower or any other applicable
withholding agent shall be required by Applicable Law to deduct any Taxes from
or in respect of any sum payable to a Lender under this Agreement or any other
Loan Document, (i) if such Taxes are Indemnified Taxes, the sum payable by
Borrower shall be increased as necessary so that after all required deductions
have been made by the applicable withholding agent (including deductions
applicable to additional sums payable under this Section 5.01(a) for Indemnified
Taxes), the Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions and (iii) the applicable withholding agent shall


-35-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.
(b)    Status of Lenders
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under any Loan Document shall
deliver to Borrower or any other applicable withholding agent, at the time or
times reasonably requested by Borrower or such other withholding agent, such
properly completed and executed documentation reasonably requested by Borrower
or such other withholding agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or any other applicable withholding agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrower or such other withholding agent as will enable
Borrower or such other withholding agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
(ii)    Without limiting the generality of the foregoing:
1)
If a Lender is a Foreign Lender, then such Lender shall provide to Borrower or
any other applicable withholding agent (i) in the case of a Foreign Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest,” (x) two
accurate and complete original signed copies of IRS Form W-8BEN-E or W-8BEN (or
a successor form) properly completed and duly executed by such Foreign Lender
and (y) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower within the
meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, (ii) if the payments
receivable by the Foreign Lender are effectively connected with the conduct of a
trade or business in the United States, two accurate and complete original
signed copies of IRS applicable Form W-8ECI (or a successor form), (iii) in the
case of a Foreign Lender that is entitled to benefits under an income tax treaty
to which the United States is a party, two accurate and complete original signed
copies of IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the applicable article(s) of such tax treaty
or (iv) to the extent a Foreign Lender is not the beneficial owner, two accurate
and complete original signed copies of IRS Form W-8IMY, accompanied by two
accurate and complete original signed copies of IRS Form W-8ECI, IRS Form
W-8BEN, or IRS Form W-8BEN-E, a certificate substantially in the form of Exhibit
K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a certificate substantially in the form of
Exhibit K-4 on behalf of each such direct and indirect partner. Such forms or
certificates shall be delivered by such Foreign Lender



-36-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





on or prior to the date that it becomes a Lender under this Agreement, at any
time thereafter if any form or certification previously delivered expires or
becomes obsolete or inaccurate in any respect, and upon a reasonable written
request of Borrower or any other applicable withholding agent. Notwithstanding
any other provision of this Section 5.01(c), no Foreign Lender shall be required
to deliver any form pursuant to this Section 5.01(c) that such Foreign Lender is
not legally eligible to deliver.
2)
Each Lender that is not a Foreign Lender shall provide two properly completed
and duly executed copies of Form W-9 (or successor form) on or prior to the date
on which such Lender becomes a Lender under this Agreement, at any time
thereafter if any form or certification previously delivered expires or becomes
obsolete or inaccurate in any respect, and upon a reasonable written request of
Borrower or any other applicable withholding agent.

3)
Any Foreign Lender shall, to the extent it is legally eligible to do so, deliver
to the Borrower and any other applicable withholding agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or such other applicable
withholding agent), executed copies of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or such other
applicable withholding agent to determine the withholding or deduction required
to be made; and

4)
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and any other applicable withholding agent at the time
or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or such other applicable withholding agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or such other applicable withholding agent as may be
necessary for the Borrower and such other applicable withholding agent to comply
with their obligations under FATCA, to determine whether such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)    Each Lender having assigned its rights and obligations hereunder in
whole or in part shall collect from such assignee at the time of the assignment
the documents described in Sections 5.01(b)(ii)(1) and (b)(ii)(2) as applicable.


-37-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Section 5.02    Receipt of Payment. Within thirty (30) days after the date of
any payment of Taxes withheld by Borrower in respect of any payment to the
Lender, Borrower shall furnish to the Lender the original or a certified copy of
a receipt evidencing payment thereof or other evidence reasonably satisfactory
to the Lender.
Section 5.03    Other Taxes. Borrower shall promptly pay any registration,
transfer, stamp or documentary Taxes or any other excise or property Taxes
arising from any payment made under any Loan Document, or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document,
except any such Taxes with respect to an assignment by a Lender that are Other
Connection Taxes (all such non-excluded Taxes, “Other Taxes”), to the relevant
Governmental Authority in accordance with Applicable Law.
Section 5.04    Indemnification. If the Lender pays any Indemnified Taxes that
Borrower is required to pay pursuant to this Article V, Borrower shall indemnify
the Lender on demand in full (including any Indemnified Taxes imposed by any
jurisdiction on amounts payable under this Section 5.04), whether or not such
Taxes were correctly or legally asserted, together with interest thereon from
and including the date of payment to, but excluding, the date of reimbursement
at the Default Rate and reasonable expense arising therefrom. A certificate of
an affected Lender claiming any compensation under this Section 5.04, setting
forth the amounts to be paid thereunder and delivered to Borrower, shall be
conclusive, binding and final for all purposes, absent manifest error.
Section 5.05    Registered Obligation.
(a)    Borrower shall establish and maintain, at its address referred to in
Section 12.03, (i) a Register in which Borrower agrees to register by book entry
the interests (including any rights to receive payment hereunder) of the Lender
in the Loans, each of its obligations under this Agreement to participate in the
Loans, and any assignment of any such interest, obligation or right, and
(ii) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lender(s) (and each change
thereto pursuant to Sections 12.01 and 12.02), (2) the amount of the Loans
described in clause (i) above, (3) the amount of any principal or interest due
and payable or paid, and (4) any other payment received and its application to
the Loans.
(b)    Notwithstanding anything to the contrary contained in this Agreement or
elsewhere, the Loans (including any Notes evidencing such Loans) are registered
obligations, the right, title and interest of the Lender and its assignees in
and to such Loans shall be transferable only upon notation of such transfer in
the Register and no assignment thereof shall be effective until recorded
therein. This Section 5.05 and Sections 12.01 and 12.02 shall be construed so
that the Loans are at all times maintained in “registered form” within the
meaning of Section 5f.103-1(c) of the U.S. Treasury Regulations, Sections
163(f), 871(h)(2) and 881(c)(2) of the Code and any related regulations (and any
successor provisions). The Lender shall cooperate with Borrower in all respects,
notwithstanding anything else whether in the Loan Documents or otherwise and
including, but not limited to, providing appropriate information, so that the
Loan shall be maintained in such registered form.


-38-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Section 5.06    Tax Treatment.
(a)    For U.S. federal income and applicable state and local income tax
purposes, the Parties shall treat the Loans and the Notes as debt. Each Party
agrees not to take any position that is inconsistent with the foregoing sentence
on any tax return or in any audit or other administrative or judicial proceeding
unless (i) each other Party has consented to such actions; or (ii) as a result
of a material change in Applicable Law following the date of this Agreement,
counsel for such Party has advised it in writing that taking such a position
would, notwithstanding compliance with all applicable reporting requirements and
disclosure obligations, subject such Party to penalties under the Code.
(b)    This Agreement is not intended to create a deemed partnership,
association or joint venture between or among Lender and/or Borrower or any
Subsidiary. Each Party agrees not to refer to the other as a “partner” or the
relationship as a “partnership” or “joint venture”.
Article VI.
CLOSING CONDITIONS
Section 6.01    Conditions Precedent to the Initial Tranche Loan. The obligation
of the Lender to advance the Initial Tranche Loan on the Initial Funding Date
shall be subject to the fulfillment, to the sole satisfaction of the Lender, of
all of the following conditions precedent in addition to the conditions
specified in Section 2.01(a) and Section 2.02(a):
(a)    Borrower shall have executed and delivered to the Lender the Initial
Tranche Note, dated the Initial Funding Date.
(b)    Lender shall have received on or before the Initial Funding Date an
executed copy of:
(i)    a certificate of each of Borrower and the Company, executed respectively
by a Senior Officer thereof, dated the Initial Funding Date, substantially in
the form of Exhibit J hereto; and
(ii)    an opinion of Cooley LLP, counsel to Borrower and the Company, dated the
Closing Date in form and substance reasonably satisfactory to the Lender.
(c)    Borrower and the Company shall each have delivered to the Lender a
certificate, dated the Closing Date, of a Senior Officer (the statements in
which shall be true and correct on and as of the Initial Funding Date): (i)
attaching copies, certified by such officer as true and complete, of such
party’s certificate of incorporation or other organizational documents (together
with any and all amendments thereto) certified by the appropriate Governmental
Authority as being true, correct and complete copies; (ii) attaching copies,
certified by such officer as true and complete, of resolutions of the Board of
Directors (or similar governing body) of such party authorizing and approving
the execution, delivery and performance by such party of the Loan Documents to
which it is a party and the transactions contemplated herein and therein; (iii)
setting forth the incumbency of the officer of such party who executed and
delivered such Loan Documents, including therein a signature specimen of each
such officer; and (iv) attaching copies, certified by such officer as true and
complete, of certificates of the appropriate


-39-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Governmental Authority of the jurisdiction of formation, stating that such party
was in good standing under the laws of such jurisdiction as of the Initial
Funding Date (or a date immediately prior thereto acceptable to the Lender).
(d)    This Agreement and the other Loan Documents shall have been executed and
delivered to the Lender by each party thereto (other than the Lender), and
Borrower shall have delivered, or caused to be delivered, such other documents
as the Lender reasonably requested, in each case, in form and substance
satisfactory to the Lender.
(e)    The Transaction Documents shall be in full force and effect.
(f)    No event shall have occurred and be continuing that (i) constitutes a
Default or an Event of Default or a Prepayment Trigger or (ii) could reasonably
be expected to constitute a Material Adverse Effect (without giving effect to
the cure period applicable to a Prepayment Trigger based thereon), in each case
both at the time of, and immediately after giving effect to, the making of the
Initial Tranche Loan on the Initial Funding Date.
(g)    The representations and warranties made by Borrower in Article VII hereof
and in the other Loan Documents shall be true and correct in all material
respects as of the Initial Funding Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, before and after giving effect to the Initial Tranche Loan (except that
any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects).
(h)    All necessary governmental and third-party approvals, consents and
filings, including in connection with the Loan, the Security Agreement, the
Contribution Agreement and the other Loan Documents shall have been obtained or
made and shall remain in full force and effect.
(i)    Borrower shall have delivered to the Lender certified copies of UCC,
United States Patent and Trademark Office and United States Copyright Office,
tax and judgment lien searches, or equivalent reports or searches, each of a
recent date listing all effective financing statements, lien notices or
comparable documents that name Borrower as debtor and that are filed in those
state and county jurisdictions in which Borrower is organized or maintains its
principal place of business and such other searches that the Lender deems
necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Loan Documents (other than any Permitted Liens and
other Liens acceptable to the Lender).
(j)    The Lender shall have received all UCC financing statements in
appropriate form for filing under the UCC, and all other certificates,
agreements, instruments, filings, recordings and other actions, including
recordations in the United States Patent and Trademark Office and the United
States Copyright Office that are necessary or reasonably requested by the Lender
in order to establish, protect, preserve and perfect the security interest in
the assets of Borrower constituting Collateral as provided in the Security
Agreement as a valid and perfected first priority security interest with respect
to such assets shall have been duly effected (or arrangements therefor
satisfactory to the Lender shall have been made).


-40-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(k)    The Lender shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Patriot Act, including and the information described in Section 12.18.
Section 6.02    Conditions Precedent to the Subsequent Tranche Loan. The
obligation of the Lender to advance the Subsequent Tranche Loan on the
Subsequent Funding Date shall be subject to the fulfillment, to the sole
satisfaction of the Lender, of all of the following conditions precedent prior
to the Subsequent Tranche Loan Availability Termination Date, in addition to the
conditions specified in Section 2.01 and Section 2.02:
(a)    Borrower shall have executed and delivered to the Lender the Subsequent
Tranche Note evidencing the Subsequent Tranche Loan, dated the Subsequent
Funding Date.
(b)    No event shall have occurred and be continuing that constitutes a
Default, an Event of Default or a Prepayment Trigger under this Agreement and no
such event shall occur or shall have occurred by reason of the making of the
Subsequent Tranche Loan.
(c)    The representations and warranties made by Borrower in Article VII hereof
and in the other Transaction Documents shall be true and correct in all material
respects as of the Subsequent Funding Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, before and after giving effect to the Subsequent Tranche Loan (except that
any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects).
(d)    FDA Approval shall have occurred.
(e)    Borrower shall provide a certificate signed by a Senior Officer of
Borrower certifying that the conditions in clauses (a), (b), (c) and (d) above
have been satisfied.
Article VII.
REPRESENTATIONS AND WARRANTIES
Section 7.01    Representations and Warranties of Borrower. Borrower hereby
represents and warrants to the Lender as of the date of this Agreement, as of
the Initial Funding Date and as of the Subsequent Funding Date (except for any
representations and warranties which speak as to a specific date, which
representations and warranties shall be made as of the date specified) as
follows:
(a)    Borrower is a limited liability company duly organized, validly existing
and in good standing under the laws of Delaware and has all powers and
authority, and all licenses, permits, franchises, authorizations, consents and
approvals of all Governmental Authorities, required to own its property and
conduct its business as now conducted. Borrower is duly qualified to transact
business and is in good standing in every jurisdiction in which such
qualification or good standing is required by Applicable Law (except where the
failure to be so qualified or in good standing would not result in, and could
not reasonably be expected to have resulted in (a) a Material Adverse Effect, or
(b) an adverse effect, in any respect, on the timing,


-41-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





amount or duration of the Included Product Payments or the right of the Lender
to receive the Included Product Payments).
(b)    None of the execution and delivery by Borrower of any of the Loan
Documents to which Borrower is party, the performance by Borrower of the
obligations contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby will: (i) contravene, conflict with,
result in a breach, violation, cancellation or termination of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy (including
termination, cancellation or acceleration) or obtain any additional rights
under, or accelerate the maturity or performance of or payment under, in any
material respect, (A) any Applicable Law or any judgment, order, writ, decree,
permit or license of any Governmental Authority to which Borrower or any of its
Subsidiaries or any of their respective assets or properties may be subject or
bound, (B) any term or provision of any contract, agreement, indenture, lease,
license, deed, commitment, obligation or instrument to which Borrower or any of
its Subsidiaries is a party or by which Borrower or any of its Subsidiaries or
any of their respective assets or properties is bound or committed or (C) any
term or provision of any of the organizational documents of Borrower or any of
its Subsidiaries, except in the case of clause (A) or (B) where any such event
would not result in (1) a Material Adverse Effect, or (2) an adverse effect, in
any respect, on the timing, amount or duration of the Included Product Payments
or the right of the Lender to receive payments based on the Included Product
Payments; or (ii), except as provided in or contemplated by any of the
Transaction Documents, result in or require the creation or imposition of any
Lien on the Patents, the Licensed Product, ADS-5102 or the Included Product
Payments.
(c)    Other than pursuant to the Loan Documents, Borrower has not granted, nor
does there exist, any Lien on the Loan Documents, the Patents or the Included
Product Payments (other than Permitted Liens under subclause (f) of the
definition thereof with respect to Patents).
(d)    Borrower has all powers and authority to execute and deliver, and perform
its obligations under, the Loan Documents to which it is party and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
each of the Loan Documents to which Borrower is party and the performance by
Borrower of its obligations hereunder and thereunder have been duly authorized
by Borrower. Each of the Loan Documents to which Borrower is party has been duly
executed and delivered by Borrower. Each of the Loan Documents to which Borrower
is party constitutes the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally, general equitable
principles and principles of public policy.
(e)    Upon giving effect to the Contribution (but subject to Section 2.01(c)
thereof), Borrower shall be the exclusive owner of the entire right, title
(legal and equitable) and interest in, to and under the Collateral, free and
clear of all Liens, other than Permitted Liens and Borrower shall be entitled to
be the sole recipient of all payments in respect of the Included Product
Payments. The Included Product Payments constituting Collateral granted to the
Lender on the Closing Date have not been pledged, sold, assigned, transferred,
conveyed or granted by


-42-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Borrower to any other Person. Upon granting by Borrower of the security
interests in the Included Product Payments to the Lender, the Lender shall
acquire a first priority security interest in the Included Product Payments free
and clear of all Liens, other than Permitted Liens. Borrower has not caused, and
to the Knowledge of Borrower no other Person has caused, the claims and rights
of Lender created by any Loan Document in and to the Included Product Payments,
to be subordinated to any creditor or any other Person.
(f)    The execution and delivery by Borrower of the Loan Documents to which
Borrower is party, the performance by Borrower of its obligations hereunder and
thereunder and the consummation of any of the transactions contemplated
hereunder and thereunder (including the granting of security interests in the
Included Product Payments to the Lender) do not require any consent, approval,
license, order, authorization or declaration from, notice to, action or
registration by or filing with any Governmental Authority or any other Person,
except for (i) the filing of any applicable notices under securities laws, (ii)
the filings necessary to perfect Liens created by the Loan Documents, (iii)
those previously obtained and in full force and effect, and (iv) consent,
filings and registrations in connection with the Contribution as contemplated by
the Contribution Agreement.
(g)    There is no action, suit, arbitration proceeding, claim, citation,
summons, subpoena, investigation or other proceeding (whether civil, criminal,
administrative, regulatory, investigative or informal, and including by or
before a Governmental Authority) pending or, to the Knowledge of Borrower,
threatened in writing by or against Borrower or any of its Subsidiaries, at law
or in equity, that (i) if adversely determined, would result in a Material
Adverse Effect or (ii) challenges or seeks to prevent or delay the consummation
of any of the transactions contemplated by any of the Loan Documents to which
Borrower is party.
(h)    Upon consummation of the transactions contemplated by the Loan Documents
and the application of the proceeds therefrom, (a) the present fair saleable
value of the properties and assets of Borrower and its Subsidiaries, taken as a
consolidated group, on a going concern basis will be greater than the sum of its
debts, liabilities and other obligations, including contingent liabilities, (b)
the present fair saleable value of the properties and assets of Borrower on a
going concern basis will not be less than the amount that would be required to
pay its probable liabilities on its existing debts, liabilities and other
obligations, including contingent liabilities, as they become absolute and
matured, (c) Borrower will be generally able to realize upon its assets and pay
its debts, liabilities and other obligations, including contingent obligations,
as they become absolute and matured, (d) Borrower will not have unreasonably
small capital with which to engage in its business as now conducted, (e)
Borrower has not incurred, and has not agreed to incur debts or other
obligations or liabilities beyond its ability to pay such debts or other
obligations or liabilities as they become absolute and matured, (f) Borrower
will not have become subject to any Insolvency Event and (g) Borrower will not
have been rendered insolvent within the meaning of any Applicable Law. No step
has been taken by Borrower or, to its Knowledge, any other Person to make
Borrower subject to an Insolvency Event.
(i)    No Default, Event of Default or Prepayment Trigger has occurred and is
continuing, and no such event will occur upon the making of the Loan.


-43-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(j)    Borrower has filed (or caused to be filed) all Tax returns and reports
required by Applicable Law to have been filed by it and has paid all Taxes
required to be paid by it, except any such Taxes that are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on its books and except
where any such failure to file or pay would not result in (a) a Material Adverse
Effect, or (b) an adverse effect, in any respect, on the timing, amount or
duration of the Included Product Payments or the right of the Lender to receive
the Included Product Payments.
(k)    Except as set forth on Schedule 7.01(k), Borrower has not taken any
action that would entitle any person or entity to any commission or broker’s fee
in connection with the transactions contemplated by this Agreement.
(l)    Borrower (a) has not violated and is not in violation of, nor to its
Knowledge under investigation with respect to, nor has been threatened to be
charged with or been given notice of any violation of, any Applicable Law or any
judgment, order, writ, decree, injunction, stipulation, consent order, permit or
license granted, issued or entered by any Governmental Authority and (b) is not
subject to any judgment, order, writ, decree, injunction, stipulation, consent
order, permit or license granted, issued or entered by any Governmental
Authority, in each case, that would result in a Material Adverse Effect.
Borrower is in compliance with the requirements of all Applicable Laws, a breach
of any of which would result in a Material Adverse Effect.
(m)    With respect to the Licensed Product:
(1) As of the date hereof, all ANDA litigations relating to Licensed Product
filed prior to April 30, 2017 have been settled, and the earliest generic entry
with regard to Licensed Product by these ANDA filers will be no earlier than
January 1, 2025 (unless a Third Party succeeds in invalidating the Patent Rights
relating to the Licensed Product).
(2)    To Borrower’s Knowledge, no Third Party Patent Right has been, or is, or
will be, infringed by Exploitation of the Licensed Product. To Borrower’s
Knowledge, other than the Patent Rights licensed pursuant to the License
Agreement, no Patent Rights other than the Patents with respect to Licensed
Products would limit or prohibit in any material respect Exploitation of the
Licensed Product. Borrower has not received any notice of any claim by any Third
Party asserting that Exploitation of the Licensed Product infringes such Third
Party’s Patent Rights. Borrower has not received any written opinion of counsel
regarding infringement or non-infringement of any Third Party’s Patent Rights by
Exploitation of the Licensed Product.
(n)    With respect to ADS-5102 (all references in this Section 7.01(n) to
Patents, Patent Rights, Valid Claims, and Exploitation shall be interpreted as
relating solely to ADS-5102):
(1)    Schedule 7.01 sets forth an accurate and complete list of all Patents.
For each of such Patents listed on Schedule 7.01, Borrower has indicated (i) the
country or other jurisdictions in which such Patent is pending, allowed,
granted, issued, registered or filed, (ii) the application number, the patent or
registration number, if any, (iii) the scheduled expiration date of any issued
Patent, including a notation if such scheduled expiration date includes a term


-44-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





extension or supplementary protection certificate, (iv) the filing date for each
pending patent application and (v) the registered owner of such Patent.
(2)    Borrower (or, prior to giving effect to the Contribution, the Affiliate
of Borrower indicated on Schedule 7.01) is the sole and exclusive owner of the
entire right, title and interest in each of the Patents. The Patents are not
subject to any encumbrance, lien or claim of ownership by any Third Party, and
there are no facts that would preclude Borrower from having unencumbered title
to the Patents. Neither Borrower nor any of its Affiliates has received any
notice of any claim by any Third Party challenging the ownership of the rights
of Borrower Parties in and to the Patents.
(3)    Each Person who has or has had any rights in or to the Patents, including
each inventor named on the Patents, has executed a contract assigning their
entire right, title and interest in and to such Patents and the inventions
embodied, described and/or claimed therein, to the owner thereof, and each such
contract has been duly recorded at the United States Patent and Trademark
Office.
(4)    To Borrower’s Knowledge, no issued Patent has lapsed, expired or
otherwise been terminated. No Patent applications have lapsed, expired, been
abandoned or otherwise been terminated, other than by operation of law.
(5)    Borrower is current with respect to any maintenance fees, annuities or
other like payments due or owing with respect to the Patents.
(6)    Each of the Patents correctly identifies each and every inventor of the
claims thereof as determined in accordance with the laws of the jurisdiction in
which such Patent was issued or is pending. To Borrower’s Knowledge, there is
not any Person who is or claims to be an inventor of any of the Patents who is
not a named inventor thereof. No Borrower Party has received any notice from any
Person who is or claims to be an inventor of any of the Patents who is not a
named inventor thereof.
(7)    Each of the Patents is valid, enforceable and subsisting. Neither
Borrower nor any Affiliate of Borrower has received any opinion of counsel that
any of the Patents is invalid or unenforceable. Except as set forth on Schedule
7.01(n)(7), neither Borrower nor any Affiliate of Borrower has received any
written notice of any claim by any Third Party challenging the validity or
enforceability of any of the Patents.
(8)    To the Knowledge of Borrower, each individual associated with the filing
and prosecution of the Patents has complied in all material respects with all
applicable duties of candor and good faith in dealing with any Patent Office,
including any duty to disclose to any Patent Office all information known by
such individual to be material to patentability of each such Patent, in those
jurisdictions where such duties exist.
(9)    There is at least one issued Valid Claim in the Patents that would be
infringed by Exploitation of ADS-5102, but for Borrower’s and Affiliate’s rights
in the Patents.
(10)    Except for information disclosed to the applicable Patent Office during
prosecution of the Patents, to Borrower’s Knowledge, there are no Patent Rights,
published


-45-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





patent applications, articles, abstracts or other prior art deemed material to
patentability of any of the inventions claimed in such Patents, or that would
otherwise reasonably be expected to materially adversely affect the validity or
enforceability of any of the claims of such Patents.
(11)    There are no pending or threatened proceedings before a Governmental
Authority (other than normal course patent examinations, if any) that would (i)
impact the validity and/or enforceability of any of the claims of the Patents,
or (ii) otherwise impact whether any claim within the Patents is a Valid Claim.
(12)    There is no pending, decided or settled Dispute, and, to the Knowledge
of Borrower, no such Dispute has been threatened, in each case challenging the
legality, validity, enforceability, scope or ownership of any Patent, or
adjudicating whether any Patent is or would be infringed by the Exploitation of
ADS-5102 by a Third Party.
(13)    There have not been nor are there any pending Disputes or like
procedures involving any of the Patents.
(14)    To Borrower’s Knowledge, none of the conception, development and
reduction to practice of the inventions claimed in the Patents has constituted
or involved the misappropriation of trade secrets or other rights or property of
any Third Party.
(15)    Neither Borrower nor any Affiliate of Borrower has filed any disclaimer,
other than a terminal disclaimer, or made or permitted any other voluntary
reduction in the scope of any Patent.
(16)    Neither Borrower nor any other Person has undertaken or omitted to
undertake any acts, and no circumstances or grounds exist, that would void,
invalidate, reduce or eliminate, in whole or in part, the enforceability or
scope of any of the Patents.
(17)    To Borrower’s Knowledge, no Third Party Patent Right has been, or is, or
will be, infringed by Borrower’s Exploitation of ADS-5102. To Borrower’s
Knowledge, no Patent Right other than the Patents would limit or prohibit in any
material respect Exploitation of ADS-5102. Borrower has not received any notice
of any claim by any Third Party asserting that Exploitation of ADS-5102
infringes such Third Party Patent Rights. Borrower has not received any written
opinion of counsel regarding infringement or non-infringement of any Third Party
Patent Rights by Exploitation of ADS-5102.    
(18)    To Borrower’s Knowledge, there are no pending, published patent
applications owned by any Third Party, which Borrower or its Affiliates do not
have the right to use, which if issued, would limit or prohibit in any material
respect Exploitation of ADS-5102.
(19)    There are no Disputes between Borrower and a Third Party relating to
Exploitation of ADS-5102. Borrower has not received or given notice of any such
Dispute, and to its Knowledge, there exists no circumstances or grounds upon
which any such claims could be asserted. The Patents are not subject to any
outstanding injunction, judgment or other decree, ruling, charge settlement or
other disposition of any Dispute.


-46-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(20)    To Borrower’s Knowledge, no Third Party is infringing any of the issued
Patents. Neither Borrower nor any Affiliate of Borrower has put any Third Party
on notice of any of the issued Patents.
(o)    Borrower is not engaged in the business of extending credit for the
purpose of buying or carrying margin stock, and no portion of the Loan shall be
used by Borrower for a purpose that violates Regulation T, U or X promulgated by
the Board of Governors of the Federal Reserve System from time to time.
(p)    As of the Closing Date, except as set forth on Schedule 7.01(p), Borrower
is not a party to any Material Contract (other than, after giving effect to the
Contribution thereof under the Contribution Agreement,the Material Contracts
specified on Schedule 2.01(a)(iii) to the Contribution Agreement).
(q)    Neither Borrower nor, to the Knowledge of Borrower, the Licensee, as
applicable, has taken any action or omitted to take any action that would
adversely impact the right of the Lender to take a security interest in the
License Agreement with respect to the Royalty Interest, or the Revenue Interest;
provided that neither Borrower nor the Company shall obtain any consent from the
Licensee to the grant of any Lien to the Lender pursuant to the Loan Documents.
(r)    Borrower has not received (A) any written notice or, to the Knowledge of
Borrower, oral communication of the Licensee’s intention to terminate the
License Agreement in whole or in part, or (B) any written notice or, to the
Knowledge of Borrower, oral communication requesting any amendment, alteration
or modification to the License Agreement.
(s)    To Borrower’s Knowledge, except as separately disclosed in writing to
Lender referencing this Section 7.01, neither Borrower nor any Material Contract
Counterparty is in breach or default of any Material Contract and no
circumstances or grounds exist that would, upon the giving of notice, the
passage of time or both, give rise (i) to a claim by Borrower or any Material
Contract Counterparty of a breach or default of any Material Contract, or (ii)
to a right of rescission, termination, revision, setoff, or any other rights, by
any Person, in, to or under any Material Contract. Borrower has not received
from, or delivered to, any Material Contract Counterparty, any notice alleging a
breach or default under any Material Contract, which breach or default has not
been cured as of the date hereof.
(t)    Upon the Contribution thereof to, and assumption thereof by, Borrower,
each Material Contract shall be a valid and binding obligation of Borrower and,
to the Knowledge of Borrower, of the applicable Material Contract Counterparty,
enforceable against each of Borrower and, to the Knowledge of Borrower, each
applicable Material Contract Counterparty in accordance with its terms, except
as may be limited by general principles of equity (regardless of whether
considered in a proceeding at law or in equity) and by applicable bankruptcy,
insolvency, moratorium and other similar laws of general application relating to
or affecting creditors’ rights generally. Borrower has not received any notice
from any Material Contract Counterparty or any other Person challenging the
validity or enforceability of any Material Contract. Neither Borrower, nor to
the Knowledge of Borrower, any other Person, has


-47-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





delivered or intends to deliver any written notice to Borrower or a Material
Contract Counterparty challenging the validity or enforceability of any Material
Contract.
(u)    Neither Borrower nor to the Knowledge of Borrower, any Material Contract
Counterparty, is contemplating to commence any case, proceeding or other action
relating to Material Contract Counterparty’s bankruptcy, insolvency, liquidation
or dissolution or reorganization by any of the foregoing means.
(v)    No Capital Stock has been issued by Borrower other than the Capital Stock
issued to the Company that is subject to the pledge to the Lender under the
Stock Pledge Agreement.
(w)    The chief place of business, the chief executive office and each office
where Borrower keeps its records regarding the Included Product Payments are, as
of the date hereof, each located at 1900 Powell Street, Suite 750, Emeryville,
California 94608.
(x)    Borrower (or any predecessor by merger or otherwise) has not, within the
five (5) year period preceding the date hereof, had a name that differs from its
name as of the date hereof.
(y)    All written information heretofore or herein supplied by or on behalf of
Borrower or the Company to the Lender is accurate and complete in all material
respects; provided that all written information heretofore or herein supplied by
or on behalf of Borrower to the Lender and produced by any Third Party is
accurate and complete in all material respects to the Knowledge of Borrower.
There is no fact or circumstance known to Borrower that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
to the Lender.
Section 7.02    Representations and Warranties as to Company, Etc.. Borrower
hereby represents and warrants to the Lender as of the date of this Agreement,
as of the Initial Funding Date and as of the Subsequent Funding Date (except for
any representations and warranties which speak as to a specific date, which
representations and warranties shall be made as of the date specified), with
respect to the Company and other matters, as follows:
(a)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and has all powers and authority, and all
licenses, permits, franchises, authorizations, consents and approvals of all
Governmental Authorities, required to own its property and conduct its business
as now conducted. The Company is duly qualified to transact business and is in
good standing in every jurisdiction in which such qualification or good standing
is required by Applicable Law (except where the failure to be so qualified or in
good standing would not result in, and could not reasonably be expected to have
resulted in (a) a Material Adverse Effect, or (b) an adverse effect, in any
respect, on the timing, amount or duration of the Included Product Payments or
the right of the Lender to receive the Included Product Payments).
(b)    None of the execution and delivery by the Company of any of the
Transaction Documents to which the Company is party, the performance by the
Company of the obligations contemplated hereby or thereby or the consummation of
the transactions


-48-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





contemplated hereby or thereby will: (i) contravene, conflict with, result in a
breach, violation, cancellation or termination of, constitute a default (with or
without notice or lapse of time, or both) under, require prepayment under, give
any Person the right to exercise any remedy (including termination, cancellation
or acceleration) or obtain any additional rights under, or accelerate the
maturity or performance of or payment under, in any respect, (A) any Applicable
Law or any judgment, order, writ, decree, permit or license of any Governmental
Authority to which the Company or any of its Subsidiaries or any of their
respective assets or properties may be subject or bound, (B) any term or
provision of any contract, agreement, indenture, lease, license, deed,
commitment, obligation or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries or
any of their respective assets or properties is bound or committed or (C) any
term or provision of any of the organizational documents of the Company or any
of its Subsidiaries, except in the case of clause (A) or (B) where any such
event would not result in (1) a Material Adverse Effect, or (2) an adverse
effect, in any respect, on the timing, amount or duration of the Included
Product Payments or the right of the Lender to receive the payments based on
Included Product Payments; or (ii) except as provided in or contemplated by any
of the Transaction Documents, result in or require the creation or imposition of
any Lien on the Patents, the Licensed Product, ADS-5102 or the Included Product
Payments.
(c)    Except pursuant to, or as contemplated by, the Transaction Documents and
except for Permitted Liens under subclause (f) of the definition thereof with
respect to the Patents, the Company has not granted, nor does there exist, any
Lien on the Transaction Documents, the Patents or the Included Product Payments.
(d)    The Company has all powers and authority to execute and deliver, and
perform its obligations under, the Transaction Documents to which it is party
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of each of the Transaction Documents to which the Company
is party and the performance by the Company of its obligations hereunder and
thereunder have been duly authorized by the Company. Each of the Transaction
Documents to which the Company is party has been duly executed and delivered by
the Company. Each of the Transaction Documents to which the Company is party
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally, general equitable
principles and principles of public policy.
(e)    The execution and delivery by the Company of the Transaction Documents to
which the Company is party, the performance by the Company of its obligations
hereunder and thereunder and the consummation of any of the transactions
contemplated hereunder and thereunder (including granting of security interests
in the Included Product Payments to the Lender) do not require any consent,
approval, license, order, authorization or declaration from, notice to, action
or registration by or filing with any Governmental Authority or any other
Person, except for the filing of (i) any applicable notices under securities
laws, (ii) the filings necessary to perfect Liens created by the Loan Documents,
(iii) those previously obtained and in full force and effect, and (iv) consents,
filings and registrations in connection with the Contribution as contemplated by
the Contribution Agreement.


-49-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(f)    There is no action, suit, arbitration proceeding, claim, citation,
summons, subpoena, investigation or other proceeding (whether civil, criminal,
administrative, regulatory, investigative or informal, and including by or
before a Governmental Authority) pending or, to the Knowledge of the Company,
threatened in writing (or, in the case of a threat by a Governmental Authority,
threatened orally or in writing) by or against the Company or any of its
Subsidiaries, at law or in equity, that (i) if adversely determined, would
result in (A) a Material Adverse Effect, or (B) an adverse effect, in any
respect, on the timing, amount or duration of the Included Product Payments or
the right of the Lender to receive the Included Product Payments, or (ii)
challenges or seeks to prevent or delay the consummation of any of the
transactions contemplated by any of the Transaction Documents to which the
Company is party.
(g)    Upon consummation of the transactions contemplated by the Transaction
Documents and the application of the proceeds therefrom, (a) the present fair
saleable value of the Company’s assets will be greater than the sum of its
debts, liabilities and other obligations, including contingent liabilities, (b)
the present fair saleable value of the properties and assets of Company and its
Subsidiaries, taken as a whole, will not be less than the amount that would be
required to pay its probable liabilities on its existing debts, liabilities and
other obligations, including contingent liabilities, as they become absolute and
matured, (c) the Company will be generally able to realize upon its assets and
pay its debts, liabilities and other obligations, including contingent
obligations, as they become absolute and matured, (d) the Company will not have
unreasonably small capital with which to engage in its business as now
conducted, (e) the Company has not incurred and has not agreed to incur debts or
other obligations or liabilities beyond its ability to pay such debts or other
obligations or liabilities as they become absolute and matured, (f) the Company
will not have become subject to any Insolvency Event and (g) the Company will
not have been rendered insolvent within the meaning of any Applicable Law. No
step has been taken by the Company or, to its Knowledge, any other Person to
make the Company subject to an Insolvency Event.
(h)    No Default, Event of Default or Prepayment Trigger has occurred and is
continuing, and no such event will occur upon the making of the Loan.
(i)    The Company has timely filed (or caused to be filed) all tax returns and
reports required by Applicable Law to have been filed by it and has paid all
taxes required to be paid by it, except any such taxes that are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on its books and except
where any such failure to file or pay would not result in (a) a Material Adverse
Effect, or (b) an adverse effect, in any respect, on the timing, amount or
duration of the Included Product Payments or the right of the Lender to receive
the Included Product Payments.
(j)    Except as disclosed on Schedule 7.02(j), the Company has not taken any
action that would entitle any person or entity to any commission or broker’s fee
in connection with the transactions contemplated by this Agreement.
(k)    None of the Company or any of its Subsidiaries (a) has violated or is in
violation of, is under investigation with respect to or has been threatened to
be charged with or been given notice of any violation of, any Applicable Law or
any judgment, order, writ, decree, injunction, stipulation, consent order,
permit or license granted, issued or entered by any


-50-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Governmental Authority or (b) is subject to any judgment, order, writ, decree,
injunction, stipulation, consent order, permit or license granted, issued or
entered by any Governmental Authority, in each case, that would result in (i) a
Material Adverse Effect, or (ii) an adverse effect, in any respect, on the
timing, amount or duration of the Included Product Payments or the right of the
Lender to receive the payments based on Included Product Payments. Each of the
Company and any Subsidiary of the Company is in compliance with the requirements
of all Applicable Laws, a breach of any of which would result in a Material
Adverse Effect.
(l)    The Company is not engaged in the business of extending credit for the
purpose of buying or carrying margin stock, and no portion of the Loan shall be
used by the Company for a purpose that violates Regulation T, U or X promulgated
by the Board of Governors of the Federal Reserve System from time to time.
(m)    The Company, its Affiliates and their agents have conducted their
activities and the filings made are material compliance with all statutes, rules
and regulations of the FDA and any Regulatory Agency with respect to the
evaluation, testing, manufacturing and distributing of ADS-5102 and, to
Company’s Knowledge, the Licensee has conducted its activities in accordance
with Applicable Laws. Neither the Company nor any of its Affiliates has received
from any Governmental Authority any Forms 483, notices of adverse findings or
warning letters or other correspondence in which such Governmental Authority
asserted that the operations of the Company or any of its Affiliates may not be
in material compliance with Applicable Laws, orders, judgments or decrees in
connection with their respective activities relating to ADS-5102.
(n)    Schedule 7.02(n) hereto contains a list of each Material Contract to
which Company is a party. As of the Closing Date, there has been provided a true
and complete copy of each of the Material Contracts to the Lender in the
electronic data room.
(o)    To Company’s Knowledge, except as separately disclosed in writing to
Lender referencing this Section 7.02, neither Company nor any Material Contract
Counterparty is in breach or default of any Material Contract and no
circumstances or grounds exist that would, upon the giving of notice, the
passage of time or both, give rise (i) to a claim by Company or any Material
Contract Counterparty of a breach or default of any Material Contract, or (ii)
to a right of rescission, termination, revision, setoff, or any other rights, by
any Person, in, to or under any Material Contract. Company has not received
from, or delivered to, any Material Contract Counterparty, any notice alleging a
breach or default under any Material Contract, which breach or default has not
been cured as of the date hereof.
(p)    Prior to the Contribution thereof, each Material Contract is a valid and
binding obligation of Company and, to the Knowledge of Company, of the
applicable Material Contract Counterparty, enforceable against each of Company
and, to the Knowledge of Company, each applicable Material Contract Counterparty
in accordance with its terms, except as may be limited by general principles of
equity (regardless of whether considered in a proceeding at law or in equity)
and by applicable bankruptcy, insolvency, moratorium and other similar laws of
general application relating to or affecting creditors’ rights generally.
Company has not received any written notice from any Material Contract
Counterparty or any other Person challenging the validity or enforceability of
any Material Contract.


-51-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(q)    Company has not received any notice from any Material Contract
Counterparty or any other Person threatening or commencing any case, proceeding
or other action relating to Material Contract Counterparty’s bankruptcy,
insolvency, liquidation or dissolution or reorganization by any of the foregoing
means.
(r)    To the Knowledge of Company, all payments required to be made under the
License Agreement have been made. To the Knowledge of Company, no payment
required to be made under the terms of the License Agreement has been subject to
any claim pursuant to any right of rescission, set-off, counterclaim, reduction
or defense.
(s)    The License Agreement as provided to the Lender is a true and complete
copy and in full force and effect. The License Agreement has not been satisfied
in full, discharged, canceled, terminated, subordinated or rescinded, in whole
or in part.
(t)    Neither Company nor, to the Knowledge of Company, the Licensee, as
applicable, has taken any action or omitted to take any action that would
adversely impact the right of the Lender to take a security interest in the
License Agreement, the Royalty Interest or the Revenue Interest; provided that
neither Borrower nor the Company shall obtain any consent from the Licensee to
the grant of any Lien to the Lender pursuant to the Loan Documents.
(u)    The execution, delivery and performance of the License Agreement was and
is within the corporate powers or other organizational power of the Company and,
to the Knowledge of Company, the Licensee. The License Agreement was duly
authorized by all necessary action on the part of, and validly executed and
delivered by, Company and, to the Knowledge of Company, the Licensee. There is
no breach or default, or event which upon notice or the passage of time, or
both, could give rise to any breach or default, in the performance of the
License Agreement by Borrower, the Company or, to the Knowledge of Company, the
Licensee, that could reasonably be expected to have a Material Adverse Effect.
(v)    Except as otherwise expressly provided under the License Agreement, the
Licensee has no right of set-off, rescission, counterclaim, reduction, deduction
or defense against the Royalty Interest or any other amounts payable to Company
thereunder.
(w)    Company has not received (A) any written notice or, to the Knowledge of
Company, oral communication of the Licensee’s intention to terminate the License
Agreement in whole or in part, or (B) any written notice or, the Knowledge of
Company, oral communication requesting any amendment, supplement, alteration or
modification to the License Agreement.
(x)    Company (or any predecessor by merger or otherwise) has not, within the
five (5) year period preceding the date hereof, had a name that differs from its
name as of the date hereof.
(y)    Neither Company nor to the Knowledge of Company any of Company’s
directors, officers, employees, Affiliates or agents, has taken any action,
directly or indirectly, that would result in a violation by such Persons of the
FCPA, including making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as


-52-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA. Company, and, to the Knowledge of Company, its Affiliates have conducted
their respective businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.
(z)    Company maintains a system of accounting controls that is sufficient, in
the opinion of the management of Company, to provide reasonable assurances that
(i) transactions are executed in accordance with management's general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
(aa)    The Financial Statements of Company are complete and accurate in all
material respects, were prepared in conformity with GAAP applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto) and present fairly in all material respects, in accordance with
applicable requirements of GAAP, the consolidated financial position and the
consolidated financial results of the operations of Company and its Subsidiaries
as of the dates and for the periods covered thereby and the consolidated
statements of cash flows of Company and its Subsidiaries for the periods
presented therein. Since December 31, 2016, there has been no Material Adverse
Effect. Company and its Subsidiaries have no Indebtedness (or other liabilities)
other than (i) identified in the Financial Statements or (ii) incurred by
Company or its Subsidiaries in the ordinary course of business since December
31, 2016 or (c) otherwise listed and described on Schedule 7.02(aa)
(bb)    The Stock Pledge Agreement, when executed and delivered by the parties
thereto, is effective to create in favor of Lender, legal, valid and enforceable
(subject to bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors' rights generally or general equitable principles
(regardless of whether enforcement is sought in equity or at law)) Liens on, and
security interests in, the Capital Stock of Borrower, and, when (x) financing
statements and other filings in appropriate form are filed in the offices
specified on Schedule 7.02(bb) and (y) upon the taking of possession or control
by Lender of the Capital Stock certificates (if certificated) with duly executed
instruments of transfer in blank, the Liens created by the Stock Pledge
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Company in the Capital Stock of Borrower,
subject to no Liens other than Permitted Liens.
(cc)    The claims and rights of Lender created by the Stock Pledge Agreement in
and to the Capital Stock of Borrower and by the Security Agreement in the
Collateral, will be senior to any Indebtedness or other obligation of Company,
with respect to such Collateral.
(dd)    Company is not an "investment company", or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940.


-53-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(ee)    To the Knowledge of Company, there has been no indication that the FDA
or any other Regulatory Agency has any material concerns with the Licensed
Product or ADS-5102 or may not approve or may withdraw approval of the Licensed
Product or ADS-5102, nor has the Licensed Product or ADS-5102, to the Knowledge
of Company, suffered any material adverse events in any clinical trial.
Section 7.03    Survival of Representations and Warranties. All representations
and warranties by Borrower, whether with respect to Borrower, Company, any
respective Affiliate or any asset or property, contained in this Agreement shall
survive the execution, delivery and acceptance thereof by the Parties and the
closing of the transactions described in this Agreement and continue in effect
until payment of all amounts due to Lender under the Loan Documents.
Article VIII.
AFFIRMATIVE COVENANTS
Borrower covenants and agrees with Lender that, until Payment in Full:
Section 8.01    Maintenance of Existence. Borrower shall at all times
(a) preserve, renew and maintain in full force and effect its legal existence
(except as otherwise permitted pursuant to Section 9.02(a) hereof) and good
standing as a limited liability company under the Laws of the jurisdiction of
its organization; (b) not change its name or its chief executive office as set
forth herein without having given Lender the notice thereof required under
Section 8.13; and (c) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.
Section 8.02    Use of Proceeds. Borrower shall use the net proceeds of the
Initial Tranche Loan received by it to acquire assets from the Company pursuant
to the Contribution Agreement and for general corporate purposes.
Section 8.03    Financial Statements and Information.
(a)    In the event that any such information need not be filed with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act, Borrower shall furnish to
the Lender, on or before the forty-fifth (45th) day after the close of each
quarter of each fiscal year, the unaudited consolidated balance sheet of the
Company as at the close of such quarter and unaudited consolidated statement of
operations and comprehensive loss and cash flows of the Company for such
quarter, duly certified by the chief financial officer of the Company as having
been prepared in accordance with GAAP. Concurrently with the delivery or filing
of the documents described in the preceding sentence, Borrower shall furnish to
the Lender a certificate of the chief financial officer of the Company, which
certificate shall include a statement that such officer has no knowledge, except
as specifically stated, of any condition, event or act which constitutes a
Default, Event of Default or Prepayment Trigger.
(b)    Borrower shall furnish to the Lender, on or before the 135th day after
the close of each fiscal year, the Company’s audited financial statements as at
the close of such fiscal year, including the consolidated balance sheet as at
the end of such fiscal year and consolidated


-54-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





statement of operations and cash flows of the Company for such fiscal year, in
each case accompanied by the report thereon of independent registered public
accountant of nationally recognized standing reasonably satisfactory to the
Lender. Concurrently with the delivery or filing of the documents described in
the preceding sentence, Borrower shall furnish to the Lender a certificate of
the chief financial officer of the Company, which certificate shall include a
statement that such officer has no knowledge, except as specifically stated, of
any condition, event or act which constitutes a Default, Event of Default or
Prepayment Trigger.
(c)    Borrower shall, promptly upon receipt thereof, forward or cause to be
forwarded to the Lender copies of all Notices, reports, updates and other data
or information (i) pertaining to the Included Product Payments and other
Collateral (ii) received from the Licensee or any Third Party which relate to
events or circumstances that could reasonably be expected to have a Material
Adverse Effect, or that relates to Marketing Authorizations or the FDA Approval,
or (iii) received from any Person that relate to the Intellectual Property and
that could reasonably be expected to have a Material Adverse Effect, or that the
Lender reasonably requests.
(d)    For each quarter ending after the Closing Date, Borrower shall, within
three (3) Business Days following receipt thereof, deliver or cause to be
delivered to the Lender a true copy of the Quarterly Report for such quarter,
together with a certificate of a Senior Officer of Borrower, certifying that to
the Knowledge of Borrower such Quarterly Activity Report is a true, correct and
accurate copy of the Quarterly Activity Report as provided to Borrower by the
Licensee, and such additional information as is reasonably requested by the
Lender. Lender and Borrower each shall be entitled to exercise the audit rights
under Section 6.6 of the License Agreement (subject to all restrictions and
limitations thereon contained in the License Agreement). The party exercising
such rights shall pay the costs of the respective audit and shall be entitled to
any reimbursement of the costs thereof by the Licensee as provided under Section
6.6(a) of the License Agreement. Any additional payments of the Royalty Interest
due from the Licensee, together with interest thereon as provided under the
License Agreement, shall be paid by the Licensee to the Disbursement Account,
and any refund due to the Licensee from any overpayment in respect of the
Royalty Interest determined in any such audit shall be paid by Borrower in
accordance with the License Agreement. Borrower and Lender will each provide
reasonable prior written notice of its intent to exercise such audit rights and
will reasonably cooperate in the exercise of such audit rights in order to avoid
unnecessary limitations on the timing, scope and conduct of such audits within
the parameters specified in the License Agreement.
(e)    Lender and its Representatives shall have the right, from time to time,
not more than once per calendar quarter, during normal business hours and upon
at least ten (10) Business Days’ prior written notice to Borrower (provided
that, after the occurrence and during the continuance of a Default or Event of
Default, Lender shall have the right, as often, at such times and with such
prior notice, as Lender determines in its reasonable discretion), to visit the
offices and properties of Borrower and Company where books and records relating
or pertaining to the Included Product Payments and the Collateral are kept and
maintained (or, at Lender’s option, to conduct a meeting by telecommunications),
to discuss, with officers of Borrower and the Company, the business, operations,
properties and financial and other condition of Borrower and the Company, to
discuss the License Agreement and the Licensed Product, to discuss regulatory
activities with respect to ADS-5102, to discuss the Quarterly Report, to discuss


-55-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





business development and Commercialization efforts relating to ADS-5102, to
verify compliance with the provisions of the Loan Documents regarding receipt
and application of the Included Product Payments and, upon physical visits, to
inspect and make extracts from and copies of the books and records of Borrower
and Company relating or pertaining to the Included Product Payments and the
Collateral.
(f)    On a quarterly basis, within three (3) Business Days after the filing of
its quarterly or annual report required to be filed with the SEC pursuant to
Section 13 or 15(d) (but in no event later than the Interest Payment Date
following such quarter), but in any event not later than the date required
pursuant to Sections 8.03(a) and (b), respectively, Borrower shall deliver or
cause to be delivered to the Lender a written report in form reasonably
satisfactory to the Lender setting forth (i) the amount of gross sales of
ADS-5102 in each country in the Territory for the Calendar Quarter in which
Quarterly Payment Amounts occurred during the applicable Calendar Quarter,
itemized reasonably detailed calculation of Net Sales in the U.S. in such
Calendar Quarter, and a calculation of the amount of the Revenue Interests in
respect of the applicable Calendar Quarter, showing the Applicable Percentage
applied thereto, and (ii) the amount of payments in respect of the Royalty
Interests received during the Calendar Quarter. For three (3) years after each
sale of ADS-5102 made by Borrower or any of its Affiliates, Borrower shall keep
(and shall ensure that its Affiliates shall keep) complete and accurate records
of such sale in sufficient detail to confirm the accuracy of the applicable
Revenue Interests payable in respect thereof. Borrower shall include in each
contract of Borrower related to the Commercialization of ADS-5102 entered into
on or after the Closing Date, an acknowledgement and consent to the obligations
of Borrower pursuant to this Section 8.03(f) and provide that the counterparty
to such contract shall furnish to Borrower all information necessary for
Borrower to comply with this Section 8.03(f) and calculate the Revenue Interests
that are payable as set forth in this Agreement.
(g)    All written information supplied by or on behalf of Borrower to the
Lender pursuant to this Section 8.03 (other than Sections 8.03(a) and 8.03(b))
shall be accurate and complete in all material respects as of its date or the
date so supplied and the financial statements provided pursuant to Sections
8.03(a) and 8.03(b) fairly present in all material respects the financial
positions and results of operations as of the dates indicated therein. For the
avoidance of doubt, Borrower makes no representations or warranties regarding
the accuracy or completeness of any information it receives from a Third Party
that it is required to furnish to the Lender pursuant to this Section 8.03,
unless to the actual Knowledge of Borrower or the Company such information is
inaccurate or incomplete, in which case Borrower or the Company shall specify
such inaccuracy or incompleteness.


-56-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Section 8.04    Books and Records. Borrower shall keep proper books, records and
accounts in which entries in conformity with sound business practices and all
requirements of Law applicable to it shall be made of all dealings and
transactions in relation to its business, assets and activities and as shall
permit the preparation of the consolidated financial statements of Borrower in
accordance with GAAP.
Section 8.05    Governmental Authorizations. Borrower shall obtain, make and
keep in full force and effect all authorizations from and registrations with
Governmental Authorities that may be required for the validity or enforceability
against Borrower of this Agreement and the other Loan Documents to which it is a
party.
Section 8.06    Compliance with Laws and Contracts.
(a)    Borrower shall comply with all Applicable Laws and perform its
obligations under all Material Contracts, if any, entered into after the Closing
Date relative to the conduct of its business, except where the failure to comply
could not reasonably be expected to result in a Material Adverse Effect.
Borrower shall use commercially reasonable efforts to take all actions necessary
to enforce its rights under each Material Contract, and perform all of its
material obligations under each Material Contract, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect (subject to Section 9.09).
(b)    Borrower shall at all times comply with the margin requirements set forth
in Section 7 of the Exchange Act and any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II.
Section 8.07    Plan Assets. Borrower shall not take any action that causes its
assets to be deemed to be Plan Assets at any time.
Section 8.08    Notices.
(a)    Borrower shall promptly after an officer becomes aware thereof, give
written Notice to the Lender of each Default, Event of Default or Prepayment
Trigger and each other event that has or could reasonably be expected to have a
Material Adverse Effect; provided that in any of the foregoing situations where
Borrower knows a press release or other public disclosure is to be made,
Borrower shall use all commercially reasonable efforts to provide such
information to the Lender as early as possible but in no event later than
simultaneously with such release or other public disclosure.
(b)    Borrower shall promptly give written Notice to the Lender upon receiving
notice, or an officer otherwise becomes aware, of any default or event of
default under any Material Contracts.
(c)    Borrower shall, promptly (and in any event within four (4) Business Days)
after an officer becomes aware thereof, give written Notice to the Lender of any
litigation or proceedings to which Borrower is a party or which could reasonably
be expected to have a Material Adverse Effect.


-57-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(d)    Borrower shall, promptly after an officer becomes aware thereof, give
written Notice to the Lender of any litigation or proceedings challenging the
validity of the License Agreement or otherwise required under the License
Agreement, the Transaction Documents or any of the transactions contemplated
therein.
(e)    Borrower shall, promptly after an officer becomes aware thereof, give
written Notice to the Lender of any representation or warranty made or deemed
made by Borrower in any of the Loan Documents or in any certificate delivered to
the Lender pursuant hereto shall prove to be untrue, inaccurate or incomplete in
any material respect on the date as of which made or deemed made.
(f)    Borrower shall promptly after an officer becomes aware thereof give
written Notice to the Lender of the occurrence of any Material Adverse Effect.
(g)    Borrower shall, promptly after receipt of any written notice from the
Licensee pursuant to the License Agreement of an event which has had, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, provide a copy of such notice to Lender together with a summary
of Borrower’s intended response to Licensee.
(h)    Borrower shall, promptly after an officer becomes aware thereof, give
written Notice to the Lender of the occurrence of (i) a manufacturing disruption
which has had, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the level of Net Sales of ADS-5102 or
(ii) any other Material Adverse Effect on the Exploitation of ADS-5102.        


-58-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Section 8.09    Payment of Taxes; Tax Status of Borrower. Borrower or the
Company, as applicable, shall pay all material Taxes of any kind imposed on or
in respect of its income or assets that are due and payable and before any Lien
on any of its assets exists as a result of nonpayment except as provided in
Section 9.03 hereof and except for Taxes contested in
good faith by appropriate proceedings and for which adequate reserves are
maintained in accordance with GAAP. Borrower will at all times remain a
disregarded entity for U.S. federal and all applicable state and local income
tax purposes.
Section 8.10    Waiver of Stay, Extension or Usury Laws. Notwithstanding any
other provision of this Agreement or the other Loan Documents, if at any time
the rate of interest payable by any Person under the Loan Documents exceeds the
Maximum Lawful Rate, then, so long as the Maximum Lawful Rate would be exceeded,
such rate of interest shall be equal to the Maximum Lawful Rate. If at any time
thereafter the rate of interest so payable is less than the Maximum Lawful Rate,
such Person shall continue to pay interest at the Maximum Lawful Rate until such
time as the total interest received from such Person is equal to the total
interest that would have been received had applicable law not limited the
interest rate so payable. In no event shall the total interest received by the
Lender under this Agreement and the other Loan Documents exceed the amount which
such Lender could lawfully have received, had the interest due been calculated
from the Closing Date at the Maximum Lawful Rate. Without limiting the
foregoing, Borrower will not at any time, to the extent that it may lawfully not
do so, insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or other law that would
prohibit or forgive Borrower from paying all or any portion of the principal of
or premium, if any, or interest on the Loan as contemplated herein, wherever
enacted, now or at any time hereafter in force, or that may affect the covenants
or the performance of this Agreement; and, to the extent that it may lawfully do
so, Borrower hereby expressly waives all benefit or advantage of any such law
and expressly agrees that it will not hinder, delay or impede the execution of
any power herein granted to the Lender, but will suffer and permit the execution
of every such power as though no such law had been enacted.
Section 8.11    Intellectual Property.
(a)    Borrower shall, at its sole expense, exercise its rights under the
Collection Agreement to cause the Company to prepare, execute, deliver and file
any and all agreements, documents or instruments which are necessary and/or
desirable to (i) prosecute and maintain the material Intellectual Property
(including Patents therein); and (ii) defend or assert such material
Intellectual Property against commercially significant infringement or
interference by any other Persons, and against any claims of invalidity or
unenforceability, in any jurisdiction (including by bringing any legal action
for infringement or defending any counterclaim of invalidity or action of a
Third Party for declaratory judgment of non-infringement or non-interference) to
the extent the Company has the right to do so. Borrower shall keep the Lender
informed of all of such actions and the Lender shall have the opportunity to
participate and meaningfully consult with Borrower and the Company with respect
to the direction thereof and Borrower shall, and shall cause the Company to,
consider all of the Lender’s comments in good faith. For clarity, this
subsection (a) shall apply only to the extent of Borrower’s or any Affiliate’s
rights (including rights to review and comment) to prosecute, maintain and/or
enforce the Intellectual Property.


-59-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(b)    To the extent permitted under the License Agreement, Borrower shall not,
and shall not permit or suffer the Company or any of its Affiliates to, consent
to any judgment or settlement in any action, suit or proceeding referred to in
Section 7.7(e) of the License Agreement, without the prior written consent of
the Lender, which consent shall not be withheld, delayed or conditioned by
Lender if doing so would result in Borrower breaching its obligation to not
unreasonably withhold, delay or condition its consent under Section 7.7(e) of
the License Agreement.
(c)    Borrower shall cause the Company to use commercially reasonable efforts
to prosecute all pending Patent applications within the Patent Rights for which
the Company or its Affiliates has rights to prosecute such Patents consistent
with standards in the biotechnology industry (as applicable) for similarly
situated entities.
(d)    Borrower and the Company and its Affiliates shall:
(i)    take reasonable measures to protect the proprietary nature of material
Intellectual Property and to maintain in confidence all trade secrets and
confidential information comprising a part thereof;
(ii)    not disclose and use commercially reasonable efforts to prevent any
distribution or disclosure by others (including their employees and contractors)
of any item that contains or embodies material Intellectual Property; and
(iii)    take reasonable physical and electronic security measures to prevent
disclosure of any item that contains or embodies material Intellectual Property.
(e)    Borrower shall cause the Company to use commercially reasonable efforts
to cause each individual associated with the filing and prosecution of the
Patents material to the conduct of the business of Borrower and its Subsidiaries
to comply in all material respects with all applicable duties of candor and good
faith in dealing with any Patent Office, including any duty to disclose to any
Patent Office all information known by such individual to be material to
patentability of each such Patent, in those jurisdictions where such duties
exist.
(f)    Borrower shall furnish the Lender from time to time upon Lender’s
reasonable written request therefor, but in any event not more than once in any
six (6)-month period so long as no Event of Default is continuing, reasonably
detailed statements and schedules further identifying and describing the
Intellectual Property and such other materials evidencing or reports pertaining
to any Intellectual Property as the Lender may reasonably request.
Section 8.12    Security Documents; Further Assurances.
(a)     Subject to Section 8.12(b), Borrower shall promptly, upon the reasonable
request of the Lender, at Borrower’s expense, (a) execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Loan Documents or otherwise deemed by the Lender reasonably
necessary or desirable for the continued validity, perfection and priority of
the Liens on the Collateral covered thereby subject to no other Liens except as
permitted by the applicable


-60-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Loan Document, or obtain any consents or waivers as may be necessary or
appropriate in connection therewith; (b) deliver or cause to be delivered to the
Lender from time to time such other documentation, consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the Lender
and the Lender shall reasonably deem necessary to perfect or maintain the Liens
on the Collateral pursuant to the Loan Documents; and (c) upon the exercise by
the Lender of any power, right, privilege or remedy pursuant to any Loan
Document which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
the Lender may require. In addition, subject to Section 8.12(b), Borrower shall
promptly, at its sole cost and expense, execute and deliver to the Lender such
further instruments and documents, and take such further action, as the Lender
may, at any time and from time to time, reasonably request in order to carry out
the intent and purpose of this Agreement and the other Loan Documents to which
it is a party and to establish and protect the rights, interests and remedies
created, or intended to be created, in favor of the Lender hereby and thereby.
(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, Borrower shall not have any obligation to (i) perfect or record any
security interest or lien in any intellectual property included in the
Collateral in any jurisdiction other than in the United States (or to enter into
any foreign law governed charges, debentures, pledges or other security
agreements in respect thereof), (ii)  obtain any landlord waivers, estoppels or
collateral access letters, or (iii) obtain any consent of the Licensee to the
assignment and pledge to Lender of the rights under the License Agreement that
are included in the Collateral.
Section 8.13    Information Regarding Collateral. Borrower shall not effect any
change (i) in its legal name, (ii) in the location of its chief executive
office, (iii) in its identity or organizational structure, (iv) in its Federal
Taxpayer Identification Number or organizational identification number, if any,
or (v) in its jurisdiction of organization (in each case, including by merging
with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Lender not less than ten (10) days prior written notice (in the form
of an certificate of a duly authorized officer of Borrower), or such lesser
notice period agreed to by the Lender, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Lender may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Lender to maintain the perfection and
priority of the security interest of the Lender in the Collateral, if applicable
(subject to the limitations set forth in Section 8.12(b)). Borrower agrees to
provide promptly the Lender with certified Borrower’s Organizational Documents
reflecting any of the changes described in the preceding sentence. Borrower also
agrees to notify promptly the Lender of any change in the location of any office
in which it maintains books or records relating to Collateral owned by it or any
office or facility at which any portion of Collateral is located (including the
establishment of any such new office or facility), other than (a) changes in
location to mortgaged property, (b) Collateral which is in-transit or in the
possession of employees, and (c) Collateral which is out for repair or
processing.


-61-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Section 8.14    Additional Collateral; New License Arrangement;
Commercialization of ADS-5102

    (a)    With respect to any Collateral acquired after the Closing Date by
Borrower that is not already subject to the Lien created by any of the Loan
Documents or specifically excluded from the requirement to be subject to such
Lien in the Loan Documents, Borrower shall promptly (and in any event within [ *
] days after the acquisition thereof) (i) execute and deliver to the Lender such
amendments or supplements to the relevant Loan Documents or such other documents
as the Lender shall deem necessary or advisable to grant for its benefit, a Lien
on such property subject to no Liens other than Permitted Liens, and (ii) take
all actions necessary to cause such Lien to be duly perfected in accordance with
all applicable requirements of Law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Lender. Subject to
Section 8.12(b), Borrower shall otherwise take such actions and execute and/or
deliver to the Lender such documents as the Lender shall reasonably require to
confirm the validity, perfection and priority of the Lien of the Security
Agreement on such after-acquired properties.
(b)    Without limiting any other rights or remedies Lender may have under this
Agreement, the Security Agreement or the Stock Pledge Agreement, if (i) Licensee
terminates or provides written notice of termination of the License Agreement or
the License Agreement terminates as to Licensee by operation of law or (ii)
Borrower terminates the License Agreement in violation of its covenants herein
or the License Agreement terminates as to Borrower by operation of law, then
Borrower, in consultation with Lender, or Lender (in the case of a termination
under preceding subclause (ii) or in the event that Borrower fails to so consult
with Lender), in each case at Lender’s option and at all times in consultation
with Lender and subject to the further requirements of this Section 8.14(b),
shall identify and use commercially reasonable efforts to consummate a licensing
opportunity with a Third Party that has rights (from, by or through Licensee or
any successor or assignee thereof) to Commercialize the Licensed Product,
covering the Intellectual Property that had been licensed to Licensee, for such
Third Party’s use of the Intellectual Property in the development, manufacture,
use and Commercialization of the Licensed Product. Borrower shall cooperate with
Lender, at Borrower’s cost and expense, including Borrower’s fees, if any, in
connection therewith, in such efforts to identify and consummate such licensing
opportunity, which license shall (i) become effective as soon as practicable but
in any event not earlier than the effective date of such termination,
(ii) expire not earlier than the Maturity Date and (iii) include, without the
Lender’s prior written consent, terms, conditions and limitations that are not
materially less favorable to Borrower or Lender (other than economic terms,
which shall be no less favorable to Borrower or Lender), than those contained in
the License Agreement applicable to the Licensed Product at the effective date
of termination, including with respect to obligations and costs imposed on
Borrower, disclaimers of Borrower’s liability, intellectual property ownership
and control and indemnification of Borrower (any such license, a “New
Arrangement”). If Borrower (in consultation with Lender) is the party pursuing
such New Arrangement, Borrower and Lender shall mutually agree on the Third
Party with which to enter into such New Arrangement. Should such New Arrangement
be identified, Borrower agrees to use commercially reasonable efforts to execute
and deliver a new license agreement effecting such New Arrangement.


-62-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(c)    Borrower shall at all times following Marketing Authorization for sale of
ADS-5102 in the U.S. through such date as the Loan and all other amounts due to
Lender hereunder are fully paid, use or cause to be used Commercially Reasonable
and Diligent Efforts to Commercialize ADS-5102, including using Commercially
Reasonable and Diligent Efforts to maintain the economic benefits of its
relationships with providers of goods and services under such Material Contracts
as may be entered into by Borrower or replacements or substitutes therefor.
(d)    Upon the occurrence of a breach of any Material Contract by any other
party thereto, which would reasonably be expected to result in a Material
Adverse Effect on ADS-5102, Borrower shall use Commercially Reasonable and
Diligent Efforts to seek to enforce all of its (and cause its Affiliates to seek
to enforce all of their) rights and remedies thereunder. In the case of Material
Contracts consisting of licenses or other arrangements under which the
counterparty is to make payments to Borrower in respect of such
Commercialization, such counterparties shall be instructed to make all payments
to the Collection Account for receipt and disbursement in accordance with the
terms hereof. Borrower shall use Commercially Reasonable and Diligent Efforts to
prepare, execute, deliver and file (or cause the same to be done) any and all
agreements, documents or instruments that are necessary or desirable to secure
and maintain, all Marketing Authorizations for ADS-5102. Except to the extent
required under Applicable Law (e.g., recalls), Borrower shall not withdraw or
abandon, or fail to take any action necessary to prevent the withdrawal or
abandonment of, any Marketing Authorization once obtained. Following the receipt
of a Marketing Authorization in any country, Borrower agrees to use Commercially
Reasonable and Diligent Efforts, itself or through one or more Affiliates,
licensees or other agents, to Commercialize ADS-5102 in each such country.
Section 8.15    Inventory/Second Supplier. On the Closing Date, Borrower shall
have sufficient inventory of active pharmaceutical ingredient for ADS-5102 to
support reasonably anticipated requirements for such active pharmaceutical
ingredient through [ * ]. Not later than December 31, 2018, Borrower shall have
entered into an agreement with each of a primary and a back-up qualified,
FDA-approved manufacturer for the supply of active pharmaceutical ingredient for
ADS-5102, which in the case of the back-up manufacturer with the commitment to
supply of active pharmaceutical ingredient for ADS-5102 not later than [ * ],
and shall maintain such arrangements with such manufacturers, or replacements
therefor, so long as any Obligations are outstanding to the Lender.




-63-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Article IX.
NEGATIVE COVENANTS
Borrower covenants and agrees with Lender that, until Payment in Full:
Section 9.01    Activities of Borrower. (a)    Borrower shall not amend, modify,
waive or terminate (other than expiration in accordance with its terms) any
provision of, or permit or agree to the amendment, modification, waiver or
termination (other than expiration in accordance with its terms) of any
provision of, any of the Transaction Documents or the License Agreement, such
consent not to be unreasonably withheld or delayed. Borrower shall comply with
all terms and conditions of and fulfill all obligations under each Material
Contract to which it is a party, and shall use Commercially Reasonable and
Diligent Efforts to seek to enforce its rights and remedies thereunder in
effecting any amendment, modification, waiver or termination thereof, except as
would not reasonably be expected to result in a Material Adverse Effect.
Borrower shall not establish or acquire any Subsidiaries except in the exercise
of Commercially Reasonable and Diligent Efforts to Commercialize ADS-5102.
(b)    Borrower shall not:
(i)    fail to hold itself out to the public and all other persons as a legal
entity separate from the owners of its Capital Stock and from any other person;
(ii)    commingle its assets with assets of any other Person except in
connection with, and for the limited purposes of, operation of the Blocked
Account;
(iii)    fail to conduct its business only in its own name, nor fail to comply
with all organizational formalities necessary to maintain its separate
existence;
(iv)    fail to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other person nor have its
assets listed on any financial statement of any other person; provided, however,
that Borrower’s assets may be included in a consolidated financial statement of
its Affiliates in conformity with applicable provisions of GAAP (provided that
such assets shall also be listed on Borrower’s own separate balance sheet);
(v)    fail to pay its own liabilities and expenses only out of its own funds;
provided that the foregoing shall not prohibit the payment of any liabilities
and expenses by the Company on behalf of Borrower so long as such payments are
subject to reimbursement or are otherwise recorded as capital contributions or
intercompany loans;
(vi)    enter into any transaction with an Affiliate except transactions that
are at prices and on terms and conditions that could be obtained on an
arm’s-length basis from unrelated Third Parties;


-64-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(vii)    fail to correct any known misunderstanding regarding its separate
identity and not identify itself as a department or division of any other
Person;
(viii)    fail to maintain adequate capital in light of its contemplated
business purpose, transactions and liabilities; provided, however, that the
foregoing shall not require the holders of its Capital Stock to make additional
capital contributions to Borrower;
(ix)    fail to cause the representatives of Borrower to act at all times with
respect to Borrower consistently and in furtherance of the foregoing and in the
best interests of Borrower;
(x)    make any payment or distribution of assets with respect to any obligation
of any other person other than as required under trade or commercial agreements
entered into in the ordinary course of business; or
(xi)    engage in any business activity other than the Exploitation (including
Commercialization) of ADS-5102, the License Agreement, any New Arrangement that
is implemented hereunder and the borrowing, payment and repayment of amounts
provided for hereunder and under the other Loan Documents and any activities
ancillary or related thereto.
Section 9.02    Merger; Sale of Assets.
(a)    Borrower shall not merge or consolidate with or into (whether or not
Borrower is the Surviving Person) any other Person and Borrower will not sell,
convey, assign, transfer, lease, sublease, license, sublicense or otherwise
dispose of all or substantially all of Borrower’s assets to any Person in a
single transaction or series of related transactions; provided that nothing in
this Section 9.02(a) shall prohibit a Change of Control.
(b)    Borrower shall not sell, assign, convey, transfer, lease, sublease,
license, sublicense or otherwise dispose of (including by way of merger or
consolidation) any right, title or interest in or to, the License Agreement or
the Included Product Payments, other than pursuant to Permitted Liens, or
pursuant to a Change of Control.
(c)    Notwithstanding clauses (a) and (b) above, in the event the Subsequent
Tranche Loan has not been made on or prior to the Subsequent Tranche Commitment
Termination Date, Borrower shall be permitted to sell, assign, convey, transfer,
lease, sublease, license, sublicense or otherwise dispose of the Transferred
Assets relating to the Commercialization and Exploitation of ADS-5102 (“5102
Assets”) to a bona-fide Third Party, provided that the Borrower shall apply the
proceeds of such disposition of 5102 Assets to prepay the Loans, together with
accrued and unpaid interest thereon, in accordance with Section 3.02(b) and
shall pay an additional amount equal to the amount by which $70,000,000 exceeds
all payments of principal, interest and premium (if any) made in respect of the
Loans, provided that if such proceeds and funds otherwise available to the
Borrower are insufficient to pay such amounts to Lender, all payments received
in respect of the Royalty Interest (without limitation thereof to the Included
Royalty Interest), prior to disbursement of any amounts therefrom to Borrower or
its assigns (other than the Lender) under Article IV, shall be applied to the
payment of such amounts to Lender until payment thereof in full.


-65-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Section 9.03    Liens. Borrower shall not create or suffer to exist any Lien on
or with respect to Collateral, except for Permitted Liens.
Section 9.04    Investment Company Act. Neither Borrower nor any of its
Subsidiaries shall be or become an investment company subject to registration
under the Investment Company Act of 1940.
Section 9.05    Limitation on Additional Indebtedness. Borrower shall not,
directly or indirectly, incur or suffer to exist any Indebtedness; provided that
Borrower may incur:
(a)    Indebtedness under this Agreement;
(b)    unsecured Indebtedness owed to the Company;
(c)    Indebtedness representing obligations for the payment of money incurred
in the ordinary course of business for goods or services rendered, unsecured,
not overdue (unless subject to a good faith dispute);
(d)    Indebtedness secured by Liens of any of the types described under clauses
(d), (h) and (m) of the definition of Permitted Liens;
(e)    Indebtedness in respect of Permitted Financings in connection with which
Borrower may grant to the Permitted Financing Creditors a first priority
security lien in Borrower’s right, title and interest in, to and under, any cash
payment interest under the License Agreement that is in excess of Included
Royalty Interest and the proceeds thereof, so long as (i) Lender’s security
Interests in the relevant Collateral are pari passu with those granted to the
Permitted Financing Creditors (provided that any proceeds released to Lender
from the Disbursement Account shall be free and clear of any such security
interest), and (ii) the applicable Permitted Financing Creditor (or agent
thereof) shall enter into a reasonably acceptable intercreditor agreement or
similar agreement with Lender (it being agreed that an intercreditor agreement
incorporating the terms set forth on Exhibit E shall be deemed reasonably
acceptable); and
(f)    Indebtedness consisting of (i) the financing of insurance premiums with
the providers of such insurance or their affiliates or (ii) take-or-pay
obligations contained in supply agreements, in each case, in the ordinary course
of business.


-66-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Section 9.06    Limitation on Transactions with Controlled Affiliates. Borrower
shall not, directly or indirectly, enter into any transaction or series of
related transactions or participate in any arrangement (including any purchase,
sale, lease or exchange of assets or the rendering of any service) with any
Controlled Affiliate other than the Transaction Documents or in the ordinary
course of business of Borrower upon fair and reasonable terms no less favorable
to Borrower than it would obtain in a comparable arm’s-length transaction with a
non-Controlled Affiliate.
Section 9.07    ERISA.
(a)    Borrower shall not sponsor, maintain or contribute to, or agree to
sponsor, maintain or contribute to, any employee benefit plan (as defined in
Section 3(3) of ERISA) whether or not subject to ERISA, that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Borrower shall not engage in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code or in any transaction that,
assuming that no assets of Lender are or are deemed to be Plan Assets, would
cause any obligation or action taken or to be taken hereunder (or the exercise
by the Lender of any of its rights under the Notes, this Agreement or the other
Loan Documents) to be a non-exempt prohibited transaction under such provisions.
(c)    Borrower shall not incur any liability with respect to any obligation to
provide medical benefits with respect to any person beyond their retirement or
other termination of service, other than coverage mandated by law, that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.08    Dividends and Distributions. Borrower will not, directly or
indirectly, make any dividends or other distributions to holders of Capital
Stock (i) except as permitted under Borrower’s Organizational Documents and the
Stock Pledge Agreement or (ii) while an Event of Default or Prepayment Trigger
has occurred and is continuing.
Section 9.09    Adverse Effect. Notwithstanding anything to the contrary in the
Loan Documents, Borrower shall not take any action or abstain from taking any
action, directly or indirectly, which action or abstinence could have the effect
of altering the terms and conditions of the Loan Documents or the License
Agreement in a manner that is adverse to Lender.
Article X.
EVENTS OF DEFAULT
Section 10.01    Events of Default. If one or more of Events of Default occurs
and is continuing, the Lender shall be entitled to the remedies set forth in
Section 10.02.
Section 10.02    Default Remedies. If any Event of Default shall occur and be
continuing, the Lender may, by Notice to Borrower, (a) exercise all rights and
remedies available to the Lender hereunder and under the other Loan Documents
and applicable law (which exercise may be determined in its sole discretion and
which such exercise shall not


-67-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





constitute an election of remedies), including enforcement of the security
interests created thereby, (b) declare the Loans, all interest thereon and all
other Obligations to be immediately due and payable, whereupon all such amounts
shall become immediately due and payable, all without diligence, presentment,
demand of payment, protest or further notice of any kind, which are expressly
waived by Borrower and (c) declare the obligations of the Lender hereunder to be
terminated, whereupon such obligations shall terminate; provided, however, that
if any event of any kind referred to in clause (i) of the definition of “Event
of Default” herein occurs, the obligations of the Lender hereunder shall
immediately terminate, all amounts payable hereunder by Borrower shall become
immediately due and payable and the Lender shall be entitled to exercise rights
and remedies under the Loan Documents and applicable law without diligence,
presentment, demand of payment, protest or notice of any kind (including any
notice by the Lender of a declaration requiring prepayment of the Loans under
Section 3.02(a), should Lender so elect), all of which are hereby expressly
waived by Borrower. Each Notice delivered pursuant to this Section 10.02 shall
be effective when sent.
Section 10.03    Right of Set-off; Sharing of Set-off.
(a)    If any amount payable hereunder is not paid as and when due, Borrower
irrevocably authorizes the Lender (i) to proceed, to the fullest extent
permitted by Applicable Law, without prior notice, by right of set-off, bankers’
lien, counterclaim or otherwise, against any assets of Borrower in any currency
that may at any time be in the possession of the Lender or any Affiliate of
Lender, to the full extent of all amounts payable to the Lender hereunder or
(ii) to charge to Borrower’s account with Lender or any Affiliate of the Lender
the full extent of all amounts payable by Borrower to the Lender hereunder;
provided, however, that the Lender shall notify Borrower of the exercise of such
right promptly following such exercise.
(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on the Loan
or other obligations owed to such Lender resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of the Loan and accrued interest
thereon or other obligations owed to such Lender greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the other Lenders of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that the
provisions of this Section 10.03(b) shall (x) not be construed to apply to (A)
any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in the Loan to any assignee and
(y) only be applicable if there is more than one Lender.


-68-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Section 10.04    Rights Not Exclusive. The rights provided for herein are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by Law.
Article XI.
INDEMNIFICATION
Section 11.01    Funding Losses. If Borrower fails to borrow the Subsequent
Tranche Loan on the Subsequent Funding Date, as the case may be, after the
applicable Notice of Borrowing has been given to the Lender in accordance
herewith and the conditions set forth in Section 6.02, as the case may be, have
been satisfied or waived, Borrower shall reimburse the Lender within five (5)
Business Days after demand for any resulting loss or expense incurred by the
Lender including any loss incurred in obtaining, liquidating or redeploying
deposits or other funding from third parties; provided that the Lender shall
have delivered to Borrower a certificate as to and documentation of the amount
of such loss or expense.
Section 11.02    Other Losses.
(a)    Borrower agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Indemnitee from and against any and all
Indemnified Liabilities, in all cases, arising, in whole or in part, out of or
relating to any claim, notice, suit or proceeding commenced or threatened in
writing (including, without limitation, by electronic means) by any Person
(including any Governmental Authority) other than Borrower, the Company or any
of Lender’s Affiliates; provided Borrower shall not have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct of such Indemnitee or the breach by Lender of its obligations to make
the Initial Tranche Loan or the Subsequent Tranche Loan hereunder. To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 11.02 may be unenforceable in whole or in part because they violate
of any law or public policy, Borrower shall contribute the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. This Section 11.02 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
(b)    To the extent permitted by applicable law, no Party shall assert, and
each Party hereby waives, any claim against each other Party and such Party’s
Affiliates, directors, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each Party hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.


-69-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Section 11.03    Assumption of Defense; Settlements. If the Lender is entitled
to indemnification under this Article XI with respect to any action or
proceeding brought by a third party that is also brought against Borrower,
Borrower shall be entitled to assume the defense of any such action or
proceeding with counsel reasonably satisfactory to the Lender. Upon assumption
by Borrower of the defense of any such action or proceeding, Lender shall have
the right to participate in such action or proceeding and to retain its own
counsel but Borrower shall not be liable for any legal expenses of other counsel
subsequently incurred by the Lender in connection with the defense thereof
unless (i) Borrower has otherwise agreed to pay such fees and expenses,
(ii) Borrower shall have failed to employ counsel reasonably satisfactory to the
Lender in a timely manner or (iii) the Lender shall have been advised by counsel
that there are actual or potential conflicting interests between Borrower and
the Lender, including situations in which there are one or more legal defenses
available to the Lender that are different from or additional to those available
to Borrower; provided, however, that Borrower shall not, in connection with any
one such action or proceeding or separate but substantially similar actions or
proceedings arising out of the same general allegations, be liable for the fees
and expenses of more than one separate firm of attorneys at any time for the
Lender, except to the extent that local counsel, in addition to its regular
counsel, is required in order to effectively defend against such action or
proceeding. Borrower shall not consent to the terms of any compromise or
settlement of any action defended by Borrower in accordance with the foregoing
without the prior written consent of the Lender unless such compromise or
settlement (x) includes an unconditional release of the Lender from all
liability arising out of such action and (y) does not include a statement as to
or an admission of fault, culpability or a failure to act, by or on behalf of
the Lender. Borrower shall not be required to indemnify the Lender for any
amount paid or payable by the Lender in the settlement of any action, proceeding
or investigation without the written consent of Borrower, which consent shall
not be unreasonably withheld, conditioned or delayed.
Article XII.
MISCELLANEOUS
Section 12.01    Assignments.
(a)    Borrower shall not be permitted to assign this Agreement without the
prior written consent of the Lender (in the event such assignment is to be to an
Affiliate of Borrower, such consent not to be unreasonably withheld) and any
purported assignment in violation of this Section 12.01 shall be null and void.
(b)    Lender may at any time assign its rights and obligations hereunder, in
whole or in part, to an Assignee and Lender may at any time pledge its rights
and obligations hereunder to an Assignee.
(c)    The parties to each assignment shall execute and deliver to Borrower an
Assignment and Acceptance. Upon the effectiveness of a permitted assignment
hereunder, (i) each reference in this Agreement to “Lender” shall be deemed to
be a reference to the assignor and the assignee to the extent of their
respective interests, (ii) such assignee shall be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender and (iii)
the


-70-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





assignor shall be released from its obligations hereunder to a corresponding
extent of the assignment, and no further consent or action by any party shall be
required.
(d)    In the event there are multiple Lenders, all payments of principal,
interest, fees and any other amounts payable pursuant to the Loan Documents
shall be allocated on a pro rata basis among the Lenders according to their
proportionate interests in the Loan.
(e)    Borrower and the Lender shall, from time to time at the request of the
other party hereto, execute and deliver any documents that are necessary to give
full force and effect to an assignment permitted hereunder, including a new Note
in exchange for the Note held by the Lender.
Section 12.02    Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns.
Section 12.03    Notices. All Notices authorized or required to be given
pursuant to this Agreement shall be given in writing and either personally
delivered to the Party to whom it is given or delivered by an established
delivery service by which receipts are given or mailed by registered or
certified mail, postage prepaid, or sent by electronic mail with a copy sent on
the following Business Day by one of the other methods of giving notice
described herein, addressed to the Party at its address listed below:
(a)    If to Borrower:
c/o Adamas Pharmaceuticals, Inc.
1900 Powell Street
Emeryville, California 94608
Attention: General Counsel
Email: [ * ]


with a copy (which shall not constitute notice) to:

Cooley LLP
3175 Hannover Street
Palo Alto, CA 94304-1133
Attention: Glen Sato
Email: gsato@cooley.com
(b)    If to the Lender:
HealthCare Royalty Partners III, L.P.
300 Atlantic Street, Suite 600
Stamford, CT 06901
Attention: Clarke B. Futch
Founding Managing Partner
Email: Clarke.Futch@hcroyalty.com


-71-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





with a copy (which shall not constitute notice) to:

HealthCare Royalty Partners III, L.P.
300 Atlantic Street, Suite 600
Stamford, CT 06901
Attention: Chief Legal Officer
Email: royalty-legal@hcroyalty.com
with a copy (which shall not constitute notice) to:

Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, New York 10281
Attn: Ira J. Schacter
E-mail: ira.schacter@cwt.com
Any Party may change its address for the receipt of Notices at any time by
giving Notice thereof to the other Party. Except as otherwise provided herein,
any Notice authorized or required to be given by this Agreement shall be
effective when received.


-72-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





Section 12.04    Entire Agreement. This Agreement, together with the Exhibits
and Schedules hereto (which are incorporated herein by reference), and the other
Loan Documents constitute the entire agreement between the Parties with respect
to the subject matter hereof and supersede all prior agreements (including the
Confidentiality Agreement), understandings and negotiations, both written and
oral, between the Parties with respect to the subject matter of this Agreement.
Section 12.05    Modification. No Loan Document or provision thereof may be
waived, amended or modified except, in the case of this Agreement, by an
agreement or agreements in writing executed by Borrower and the Lender or, in
the case of any other Loan Document, by an agreement or agreements in writing
entered into by the parties thereto with the prior written consent of the
Lender.
Section 12.06    No Delay; Waivers; etc. No delay on the part of the Lender in
exercising any power or right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any power or right hereunder preclude
other or further exercise thereof or the exercise of any other power or right.
The Lender shall not be deemed to have waived any rights hereunder unless such
waiver shall be in writing and signed by the Lender.
Section 12.07    Severability. If any provision of this Agreement is held to be
invalid or unenforceable, the remaining provisions shall nevertheless be given
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree by a court of competent jurisdiction shall
remain in full force and effect to the extent not held invalid or unenforceable.
Section 12.08    Determinations. Each determination or calculation by the Lender
hereunder shall, in the absence of manifest error, be conclusive and binding on
the Parties.
Section 12.09    Replacement of Note. Upon the loss, theft, destruction, or
mutilation of any Note and (a) in the case of loss, theft or destruction, upon
receipt by Borrower of indemnity or security reasonably satisfactory to it
(except that if the holder of such Note is the Lender or any other financial
institution of recognized responsibility, the holder’s own agreement of
indemnity shall be deemed to be satisfactory) or (b) in the case of mutilation,
upon surrender to Borrower of any mutilated Note, Borrower shall execute and
deliver in lieu thereof a new Note, dated the Closing Date, in the same
principal amount.
Section 12.10    Governing Law. THIS AGREEMENT AND EACH NOTE SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402 BUT OTHERWISE WITHOUT GIVING
EFFECT TO LAWS CONCERNING CONFLICT OF LAWS OR CHOICE OF FORUM THAT WOULD REQUIRE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
Section 12.11    Jurisdiction. Each of Borrower and the Lender irrevocably
submits to the jurisdiction of the courts of the State of New York and of the
United States sitting in the State of New York, and of the courts of its own
corporate domicile with respect to any and all Proceedings. Each of Borrower and
the Lender irrevocably waives, to the


-73-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of venue of any Proceeding and any claim that any Proceeding
has been brought in an inconvenient forum. Any process or summons for purposes
of any Proceeding may be served on Borrower by mailing a copy thereof by
registered mail, or a form of mail substantially equivalent thereto, addressed
to it at its address as provided for Notices hereunder.
Section 12.12    Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM ARISING OUT OF OR RELATING
TO ANY TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
UNDER ANY TRANSACTION DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO ANY TRANSACTION DOCUMENT. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 12.12.
Section 12.13    Waiver of Immunity. To the extent that Borrower has or
hereafter may be entitled to claim or may acquire, for itself or any of its
assets, any immunity from suit, jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, or otherwise) with respect to itself or any of
its property, Borrower hereby irrevocably waives such immunity in respect of its
obligations hereunder and under the Notes to the fullest extent permitted by
law.
Section 12.14    Counterparts; Delivery. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement in Portable Document Format
(PDF) or by facsimile transmission shall be effective as delivery of a manually
executed original counterpart of this Agreement.
Section 12.15    Limitation on Rights of Others. Except for the Indemnitees
referred to in Section 11.02, no Person other than a Party shall have any legal
or equitable right, remedy or claim under or in respect of this Agreement.
Section 12.16    Survival. The obligations of Borrower contained in Sections
4.05, 4.06, 4.07, Article V, Article XI and this Section 12.16 shall survive the
repayment of the Loans and the cancellation of the Note and the termination of
the other obligations of Borrower hereunder.
Section 12.17    Confidentiality.


-74-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





(a)    Until the payment of all amounts required pursuant to Section 3.01, and
for a period of three (3) years thereafter, each Party shall maintain in strict
confidence all Confidential Information and materials disclosed or provided to
it by the other Party, except as approved in writing in advance by the
disclosing Party, and shall not use or reproduce the disclosing Party’s
Confidential Information for any purpose other than as required to carry out its
obligations and exercise its rights pursuant to this Agreement (the “Purpose”).
Specifically, a Party shall have the right to disclose Confidential Information:
(i) on a “need to know basis” to its employees, consultants and Affiliates as
well as any actual or potential acquirers, merger partners, licensees, permitted
assignees, collaborators (including licensees), subcontractors, investment
bankers, investors, limited partners, partners, lenders, or other financial
partners, and its and their respective directors, employees, contractors and
agents, on a confidential basis to the extent requested by an authorized
representative of a U.S. or foreign tax authority, or (d) discloses Confidential
Information in response to a routine audit or examination by, or a blanket
document request from, a Governmental Authority. A Party receiving any such
Confidential Information hereunder agrees to institute measures to protect the
Confidential Information in a manner consistent with the measures it uses to
protect its own most sensitive proprietary and confidential information, which
in any event must not be less than a reasonable standard of care. Each Party
shall be responsible for the breach of this Section 12.17 by its employees,
consultants or Third Parties to whom such disclosure is made pursuant to this
Section 12.17. Each Party shall immediately notify the other Party upon
discovery of any loss or unauthorized disclosure of the other Party’s
Confidential Information.
(b)    The obligations of confidentiality and non-use set forth in Section
12.17(a) shall not apply to the extent that the receiving Party or its
Affiliates is required to disclose Confidential Information pursuant to: (i) an
order of a court of competent jurisdiction; (ii) Applicable Laws; (iii)
regulations or rules of a securities exchange; or (iv) requirement of a
Governmental Authority.
(c)    This Agreement supersedes the Confidentiality Agreement and the
Confidentiality Agreement shall cease to be of any force and effect as of the
Closing Date; provided, however, that all information falling within the
definition of “Confidential Information” set forth in the Confidentiality
Agreement shall also be deemed Confidential Information disclosed pursuant to
this Agreement and subject to the provisions of Section 12.17.
Section 12.18    Patriot Act Notification. Lender hereby notifies Borrower that,
consistent with the Patriot Act, regulations promulgated thereunder and under
other Applicable Law, the Lender’s procedures and customer due diligence
standards may require it to obtain, verify and record information that
identifies Borrower, including among other things name, address, information
regarding Persons with authority or control over Borrower, and other information
regarding Borrower, its operations and transactions with the Lender. Borrower
agrees to provide such information and take such actions as are reasonably
requested by the Lender in order to assist the Lender in maintaining compliance
with its procedures, the Patriot Act and any other Applicable Laws.






-75-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.
 
HEALTHCARE ROYALTY PARTNERS III, L.P.,
 
 
     as Lender
 
 
 
 
 
 
 
By:
HealthCare Royalty GP III, LLC,
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Clarke B. Futch
 
 
 
 
Name: Clarke B. Futch
 
 
 
 
Title: Founding Managing Partner
 



 
ADAMAS PHARMA, LLC,
 
 
     as Borrower
 
 
 
 
 
 
 
By:
Adamas Pharmaceuticals, Inc., its manager
 
 
 
By:
/s/ Gregory T. Went
 
 
 
 
Name: Gregory T. Went, Ph.D.
 
 
 
 
Title: Chief Executive Officer
 





[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







EXHIBIT A
FORM OF
NOTICE OF PREPAYMENT


Date: [l], 20[l]


HealthCare Royalty Partners III, L.P.
300 Atlantic Street, Suite 600
Stamford, CT 06901
Attention: Clarke B. Futch
Founding Managing Partner
Email: Clarke.Futch@hcroyalty.com


Dear Sirs:
Adamas Pharma, LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 3.02(d) of the Loan Agreement, dated as of May [_], 2017,
between Borrower and HealthCare Royalty Partners III, L.P. (the “Lender”) does
hereby give the Lender notice that on [l], 20[l] (the “Prepayment Date”),
Borrower shall prepay all amounts outstanding with respect to the Loans under
the Loan Agreement, in cash, including all accrued but unpaid interest and any
premium payable under the Loan Agreement, as required pursuant to Section
3.02[(b)][(c)] of the Loan Agreement. The amount to be prepaid, and all other
amounts payable in connection therewith under Section 3.02 of the Loan
Agreement, is calculated and determined as set forth in detail on Exhibit A
hereto.
Pursuant to Section 4.02(f) of the Loan Agreement, Borrower shall make the
prepayment specified above by [wire transfer] [Automated Clearing House
transfer] to the Lender Account.
This Notice of Prepayment is irrevocable.1 
    
 
 

1


This Notice of Prepayment may state that such notice is conditioned upon the
effectiveness of any credit facilities or one or more other events specified
therein (including the occurrence of a Change of Control), in which case such
notice may be revoked by Borrower (by notice to the Lender on or prior to the
specified effective date) if such condition is not satisfied.





-2-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





ADAMAS PHARMA, LLC
By:
 
 
 
 
 
Name
 
 
 
Title
 





CC:
HealthCare Royalty Partners III, L.P.
300 Atlantic Street, Suite 600
Stamford, CT 06901
Attention: Chief Legal Officer
Email: royalty-legal@hcroyalty.com
Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, New York 10281
Attn: Ira J. Schacter
E-mail: ira.schacter@cwt.com




-3-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





EXHIBIT A
TO
NOTICE OF PREPAYMENT


-4-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







EXHIBIT B


FORM OF SECURITY AGREEMENT


-5-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







EXHIBIT C-1


FORM OF INITIAL TRANCHE NOTE


-6-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







EXHIBIT C-2


FORM OF SUBSEQUENT TRANCHE NOTE


-7-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







EXHIBIT D-1


FORM OF


NOTICE OF INITIAL TRANCHE BORROWING


Date: May [8], 2017


HealthCare Royalty Partners III, L.P.
300 Atlantic Street, Suite 600
Stamford, CT 06901
Attention: Clarke B. Futch
Founding Managing Partner
Email: Clarke.Futch@hcroyalty.com


Dear Sirs:
Adamas Pharma, LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.02(a) of the Loan Agreement, dated as of May [_], 2017,
between Borrower and HealthCare Royalty Partners III, L.P. (the “Lender”) does
hereby give the Lender notice that on May [_], 2017 Borrower will borrow the
amount of $35,000,000.00 under and pursuant to the Loan Agreement and the other
Loan Documents.


ADAMAS PHARMA, LLC




By:
 
 
 
 
 
Name
 
 
 
Title
 



CC:


-8-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





HealthCare Royalty Partners III, L.P.
300 Atlantic Street, Suite 600
Stamford, CT 06901
Attention: Chief Legal Officer
Email: royalty-legal@hcroyalty.com
Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, New York 10281
Attn: Ira J. Schacter
E-mail: ira.schacter@cwt.com




-9-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







EXHIBIT D-2


FORM OF
NOTICE OF SUBSEQUENT TRANCHE BORROWING


Date: [l], 201[l]


HealthCare Royalty Partners III, L.P.
300 Atlantic Street, Suite 600
Stamford, CT 06901
Attention: Clarke B. Futch
Founding Managing Partner
Email: Clarke.Futch@hcroyalty.com


Dear Sirs:
Adamas Pharma, LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.02(b) of the Loan Agreement, dated as of May [_] by give
the Lender notice that the conditions set forth in Section 6.02 have been
satisfied, and Borrower shall borrow the Subsequent Tranche Loan in the amount
of the Subsequent Tranche Loan Commitment on [l], 201[l] under and pursuant to
the Loan Agreement and the other Loan Documents.


ADAMAS PHARMA, LLC
By:
 
 
 
 
 
Name
 
 
 
Title
 



CC:
HealthCare Royalty Partners III, L.P.
300 Atlantic Street, Suite 600
Stamford, CT 06901
Attention: Chief Legal Officer
Email: royalty-legal@hcroyalty.com



-10-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







EXHIBIT E




BASIC TERMS FOR
INTERCREDITOR AGREEMENT




-11-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







EXHIBIT F




FORM OF CONTRIBUTION AGREEMENT






-12-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







EXHIBIT G




FORM OF STOCK PLEDGE AGREEMENT




-13-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







EXHIBIT H




FORM OF


ASSIGNMENT AND ACCEPTANCE


Reference is made to that certain Loan Agreement, dated as of May [_], 2017 (as
amended, supplemented or otherwise modified from time to time, the "Loan
Agreement") between HealthCare Royalty Partners III, L.P., a Delaware limited
partnership (“Lender”) and Adamas Pharma, LLC, a Delaware limited liability
company (“Borrower”), and the Notes and other Loan Documents related thereto.
Terms defined in the Loan Agreement and not otherwise defined herein are used
herein with the same meaning.
The Assignor and the Assignee referred to on Schedule 1 attached hereto agree as
follows:
1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases from the Assignor, [all] [a [l] percent] interest in the
Assignor's rights and obligations under the Loan Agreement and the other Loan
Documents, and Assignee hereby accepts such assignment and assumes [all] [such
proportion] of the Assignor's obligations thereunder, in each case, to the
extent first arising on or after the date hereof. After giving effect to such
sale and assignment, the amount of the Loans owing to the Assignee will be as
set forth on Schedule 1 attached hereto.
2. The Assignor (i) represents and warrants that it is the sole legal and
beneficial owner of the entire Loan that is the subject of the assignment
hereunder; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with the Loan Documents or any other
instrument or document furnished pursuant thereto; (iii) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of Borrower or the performance or observance by Borrower of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; and (iv) requests that Borrower record in the
Register the assignment of such Note or Notes in an amount equal to the
principal amount of the Loan assigned to the Assignee pursuant hereto, as
specified on Schedule 1 attached hereto, and if requested by the Assignor,
Borrower shall issue to the Assignee a new Note or Notes representing the
principal amount of the Loan assigned to the Assignee and return a new Note or
Notes representing the principal amount of the Loan retained


-14-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





by the Assignor, if any, upon which issuances the Note or Notes attached hereto
shall be cancelled.
3. The Assignee (i) confirms that it has received a copy of the Loan Agreement,
the Note or Notes and the other Loan Documents, together with such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon Lender or the Assignor based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement or the Note or Notes and the other Loan Documents; and (iii) agrees
that it will perform in accordance with their terms all of the obligations first
arising on or after the date hereof that by the terms of the Loan Agreement and
the other Loan Documents are required to be performed by it as an assignee of an
interest therein, to the extent of the interest assigned to it by Assignor.
4. The effective date for this Assignment and Acceptance (the "Effective Date")
shall be the date set forth on Schedule 1 attached hereto.
5. As of the Effective Date, (i) the Assignee shall be a party to (or the holder
of) the Loan Agreement, the Note or Notes and the other Loan Documents (or the
portion thereof assigned to the Assignee) and have the rights and, to the extent
provided in this Assignment and Acceptance, obligations of an assignee thereof,
to the extent of the portion thereof assigned to Assignee by Assignor, and (ii)
the Assignor shall relinquish its rights and, to the extent provided in the Loan
Agreement and this Assignment and Acceptance, be released from its obligations
under the Loan Agreement and the Note (or the portion thereof assigned by
Assignor to Assignee).
6. From and after the Effective Date, Borrower shall continue to make or cause
to be made all payments under the Loan Agreement, the Note or Notes and all
other Loan Documents in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and any other fees or
expenses due from time to time thereunder with respect thereto) in accordance
with Articles 3, 4 and 5 of the Agreement. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Loan Agreement, the Note or
Notes and the other Loan Documents for all periods from and after the Effective
Date directly between themselves.
7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York, including but not limited to
General Obligations Law Section 5-1401 but otherwise without regard to any laws
of such jurisdiction concerning conflicts or choice of law.


-15-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Assignment and Acceptance and of Schedule 1 hereto by telecopier shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance.
* * *
IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance and Schedule 1 to this Assignment and Acceptance to be executed
by their officers thereunto duly authorized as of the date specified on Schedule
1.




ASSIGNOR:








ASSIGNEE:










-16-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





SCHEDULE 1 TO
ASSIGNMENT AND ACCEPTANCE


As to the Loan which is being assigned:
Aggregate outstanding principal amount of the Loan assigned:
Principal amount of Loan payable to Assignee:
Effective Date: [l], 20[l]






ASSIGNOR:








ASSIGNEE:










-17-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------









EXHIBIT I




FORM OF




BLOCKED ACCOUNT CONTROL AGREEMENT
(“LENDING CONTROL”)


[IF ACCOUNTS NOT COMPLETE AT CLOSING,
TO BE INSERTED POST-CLOSING]


-18-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







EXHIBIT J




FORM OF




OFFICER’S CERTIFICATE




-19-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------






EXHIBIT K-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [∙] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among HealthCare Royalty Partners III, L.P., as lender (“Lender”), and Adamas
Pharma, LLC, a Delaware limited liability company, as borrower (“Borrower”).
Pursuant to the provisions of Section 5.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Borrower with a certificate of its non-U.S.
Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower, and
(2) the undersigned shall have at all times furnished the Borrower with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





EXHIBIT K-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of [∙] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among HealthCare Royalty Partners III, L.P., as lender (“Lender”), and Adamas
Pharma, LLC, a Delaware limited liability company, as borrower (“Borrower”).
Pursuant to the provisions of Section 5.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]


-2-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





EXHIBIT K-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of [∙] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among HealthCare Royalty Partners III, L.P., as lender (“Lender”), and Adamas
Pharma, LLC, a Delaware limited liability company, as borrower (“Borrower”).
Pursuant to the provisions of Section 5.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]


-3-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





EXHIBIT K-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of [∙] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among HealthCare Royalty Partners III, L.P., as lender (“Lender”), and Adamas
Pharma, LLC, a Delaware limited liability company, as borrower (“Borrower”).
Pursuant to the provisions of Section 5.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Borrower with IRS Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower, and (2) the undersigned shall have at all times furnished the
Borrower with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]


-4-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------





SCHEDULE 7.01


PATENTS


[ * ]






-5-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







SCHEDULE 7.01(k)


COMMISSIONS OR BROKERS FEES


None.


-6-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------











SCHEDULE 7.01(p)


MATERIAL CONTRACTS – BORROWER


[ * ]


-7-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------









SCHEDULE 7.01(n)(7)


CERTAIN CLAIMS




1.
In January 2016, the United States District Court for the District of Delaware
issued a claim construction (Markman) ruling in the Namenda XR® litigation that
includes findings of indefiniteness as to certain claim terms of U.S. Patent
Nos. 8,168,209; 8,173,708; 8,283,379; 8,329,752; 8,362,085; and 8,598,233. On
July 26, 2016, the District Court issued a final judgment of invalidity on those
patents based upon the Markman ruling. The Company and Forest appealed that
final judgment to the United States Court of Appeals for the Federal Circuit
(Nos. 2016-2550, 2016-2553), which is ongoing.  

2.
[ * ].

3.
[ * ].

4.
On April 20, 2017, European Patent Attorney Dr. Gabriele Ahrens filed with the
European Patent Office an Opposition against EP 2 506 709 B1 (Application No. 10
835 150.3).





-8-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







SCHEDULE 7.02(j)


COMMISSIONS OR BROKER’S FEES - COMPANY


Consulting fee payable to [ * ] in an amount equal to [ * ], net of any payments
made to date.


-9-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------









SCHEDULE 7.02(n)


MATERIAL CONTRACTS – COMPANY OR SUBSIDIARIES




License Agreement dated as of November 13, 2012 between Forest Laboratories
Holdings Limited and Adamas Pharmaceuticals, Inc. (the “Company”).
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]




-10-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







SCHEDULE 7.02(aa)


Scheduled Indebtedness and Liabilities


None.






-11-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

--------------------------------------------------------------------------------







SCHEDULE 7.02(bb)


FILING OFFICE




The Secretary of State of the State of Delaware.




-12-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.